As filed with the Securities and Exchange Commission on April 29, 2011. 1933 Act Registration No. 333-68105 1940 Act Registration No. 811-09121 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 29 [X] JNL VARIABLE FUND LLC (Exact Name of Registrant as Specified in Charter) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 338-5801 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. Jorden Burt LLP JNL Variable Fund LLC 1025 Thomas Jefferson Street, N.W. Vice President, Counsel & Secretary Suite 400 East 1 Corporate Way Washington, D.C. 20007 Lansing, Michigan 48951 Attn: Gary Cohen (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 29, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. PROSPECTUS May 1, 2011 JNL® VARIABLE FUND LLC Business Address:1 Corporate Way • Lansing, Michigan 48951 Mailing Address:225 W. Wacker Drive, Suite 1200 • Chicago, Illinois 60606 This Prospectus provides you with the basic information you should know before investing in the JNL Variable Fund LLC (“JNL Variable Fund”).JNL Variable Fund offers interests in separate Funds, which are comprised of two groups – Disregarded Entity Funds and Regulated Investment Company Funds. The interests of JNL Variable Fund are sold to life insurance company separate accounts to fund the benefits of variable insurance contracts and to regulated investment companies.JNL Variable Fund currently offers interests in the following separate Funds, each with its own investment objective. Disregarded Entity Funds JNL/Mellon Capital Management DowSM 10 Fund JNL/Mellon Capital Management S&P® 10 Fund JNL/Mellon Capital Management Global 15 Fund Regulated Investment Company Funds JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund The JNL/Mellon Capital Management Communications Sector Fund, the JNL/Mellon Capital Management Consumer Brands Sector Fund, the JNL/Mellon Capital Management Financial Sector Fund, the JNL/Mellon Capital Management Healthcare Sector Fund, the JNL/Mellon Capital Management Oil & Gas Sector Fund, and the JNL/Mellon Capital Management Technology Sector Fund are also referred to in this Prospectus collectively as the JNL/MCM Sector Funds. For a description of certain differences between the Disregarded Entity Funds and the Regulated Investment Company Funds, refer to the section entitled “Tax Status.” Some of the Funds offer two classes of shares, Class A and Class B.Class A and B shares are described in this Prospectus. The Securities and Exchange Commission has not approved or disapproved JNL Variable Fund’s securities, or determined whether this Prospectus is accurate or complete.It is a criminal offense to state otherwise. For more detailed information about JNL Variable Fund and the separate Funds, see JNL Variable Fund’s Statement of Additional Information (“SAI”), which is incorporated by reference into (which means it legally is a part of) this Prospectus. “JNL®,” “Jackson National®,” “Jackson National Life®,” “JacksonSM,” and “Jackson NYSM” are trademarks or service marks of Jackson National Life Insurance Company. (This page intentionally left blank.) TABLE OF CONTENTS I. Summary Overview Of Each Fund 1 Investment Objectives/Goals, Fee Table, Portfolio Turnover, Principal Investment Strategies & Risks and Performance, Management, Purchase and Sale of Shares, Tax Information, and Payments to Financial Intermediaries JNL/Mellon Capital Management DowSM 10 Fund 1 JNL/Mellon Capital Management S&P® 10 Fund 4 JNL/Mellon Capital Management Global 15 Fund 7 JNL/Mellon Capital Management Nasdaq® 25 Fund 10 JNL/Mellon Capital Management Value Line® 30 Fund 14 JNL/Mellon Capital Management DowSM Dividend Fund 18 JNL/Mellon Capital Management S&P® 24 Fund 21 JNL/Mellon Capital Management S&P® SMid 60 Fund 25 JNL/Mellon Capital Management NYSE® International 25 Fund 29 JNL/Mellon Capital Management 25 Fund 33 JNL/Mellon Capital Management Select Small-Cap Fund 37 JNL/Mellon Capital Management JNL 5 Fund 41 JNL/Mellon Capital Management JNL Optimized 5 Fund 45 JNL/Mellon Capital Management VIP Fund 49 JNL/Mellon Capital Management Communications Sector Fund 53 JNL/Mellon Capital Management Consumer Brands Sector Fund 57 JNL/Mellon Capital Management Financial Sector Fund 61 JNL/Mellon Capital Management Healthcare Sector Fund 65 JNL/Mellon Capital Management Oil & Gas Sector Fund 69 JNL/Mellon Capital Management Technology Sector Fund 73 II. Additional Information About Each Fund 77 Investment Objectives, Principal Investment Strategies, Related Risks, and Management JNL/Mellon Capital Management DowSM 10 Fund 77 JNL/Mellon Capital Management S&P® 10 Fund 79 JNL/Mellon Capital Management Global 15 Fund 81 JNL/Mellon Capital Management Nasdaq® 25 Fund 83 JNL/Mellon Capital Management Value Line® 30 Fund 85 JNL/Mellon Capital Management DowSM Dividend Fund 87 JNL/Mellon Capital Management S&P® 24 Fund 89 JNL/Mellon Capital Management S&P® SMid 60 Fund 91 JNL/Mellon Capital Management NYSE® International 25 Fund 93 JNL/Mellon Capital Management 25 Fund 95 JNL/Mellon Capital Management Select Small-Cap Fund 97 JNL/Mellon Capital Management JNL 5 Fund 99 JNL/Mellon Capital Management JNL Optimized 5 Fund 101 JNL/Mellon Capital Management VIP Fund 103 JNL/Mellon Capital Management Communications Sector Fund 105 JNL/Mellon Capital Management Consumer Brands Sector Fund 107 JNL/Mellon Capital Management Financial Sector Fund 109 JNL/Mellon Capital Management Healthcare Sector Fund 111 JNL/Mellon Capital Management Oil & Gas Sector Fund 113 JNL/Mellon Capital Management Technology Sector Fund 115 III. More About the Funds 117 IV. Glossary of Risks 121 V. Management of the JNL Variable Fund 124 Management Of The JNL Variable Fund; Investment Adviser; Investment Sub-Adviser; Administrative Fee, Classes Of Shares; Rule 12b-1 Plan; Investment In Fund Interests; “Market Timing” Policy; Disclosure Of Portfolio Securities; Redemption of Fund Interests; And Tax Status. VI. Financial Highlights 130 The Financial Highlights Tables Will Help You Understand A Fund’s Financial Performance For The Past Five Years, Or For The Shorter Life Of The Fund. VII. Appendix A A-1 (This page intentionally left blank.) Summary Overview of Each Fund JNL/Mellon Capital Management DowSM 10 Fund Class A Investment Objective.The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.67 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $68 $214 $373 $835 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 60 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the ten companies included in the Dow Jones Industrial Average which have the highest indicated annual dividend yields.The ten companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2003): 20.20%; Worst Quarter (ended 12/31/08): -28.70% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management DowSM 10 Fund (Class A) 24.66 % 0.40 % 0.87 % Dow Jones Industrial Average 14.06 % 4.31 % 3.15 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LCC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® 10 Fund Class A Investment Objective.The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.67 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 114 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of ten companies selected from a pre-screened subset of the stocks listed in the S&P 500 Index. The stocks in the S&P 500 are first ranked by market capitalization and then half of largest market capitalization companies are selected. From these selected companies half of the companies with the lowest price to sale ratio are selected and then from this group ten stocks with the greatest one-year price appreciation are selected.The ten companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2010 ): 18.53 %; Worst Quarter (ended 12/31/08): -32.29% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management S&P® 10 Fund (Class A) 11.41 % -5.88 % -0.90 % S&P 500 Index 15.06 % 2.29 % 1.41 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LCC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Global 15 Fund Class A Investment Objective.The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.70 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $72 $224 $390 $871 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 63 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of certain companies which are components of the Dow Jones Industrial Average (“DJIA”), the Financial Times Ordinary Index (“FT30 Index”) and the Hang Seng Index.The Fund consists of common stocks of the five companies with the lowest per share stock price of the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index, respectively, that have the highest dividend yields in their respective index. The fifteen companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Emerging markets risk – Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Best Quarter (ended 6/30/2009): 29.32%; Worst Quarter (ended 12/31/08): -26.34% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Global 15 Fund (Class A) 14.69 % 3.80 % 6.84 % MSCI World IndexSM 11.76 % 2.43 % 2.31 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Nasdaq® 25 Fund Class A and B Investment Objective.The investment objective of the Fund is total return. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.70 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.50 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $72 $224 $390 $871 Class B 1 year 3 years 5 years 10 years $51 $160 $280 $628 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 67 % Period Class B 1/1/ 2010 – 12/31/ 2010 67 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are expected to have a potential for capital appreciation.The Nasdaq 25 Strategy selects a portfolio of common stocks of 25 companies selected from stocks included in the Nasdaq-100 Index®.The 75 stocks with the highest ratio of cash flow per share are selected and from these companies the one-year change in cash flow per share is divided by stock price. These stocks are ranked from highest to lowest and 50 stocks are selected. Based on prior six month appreciation the top 25 stocks are selected.The 25 companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 and 5 years for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2010 ): 14.29 %; Worst Quarter (ended 12/31/08): -26.02% Class B Best Quarter (ended 12/31/2010 ): 14.29 %; Worst Quarter (ended 12/31/08): -26.01% Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management Nasdaq® 25 Fund (Class A) 17.20 % 2.77 % 3.42 % Nasdaq 100 Index 20.14 % 6.78 % 7.53 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management Nasdaq® 25 Fund (Class B) 17.48 % -0.89 % Nasdaq 100 Index 20.14 % 2.99 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Value Line® 30 Fund Class A and B Investment Objective.The investment objective of the Fund is to provide capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.10 % Total Annual Fund Operating Expenses 0.74 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.10 % Total Annual Fund Operating Expenses 0.54 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $76 $237 $411 $918 Class B 1 year 3 years 5 years 10 years $55 $173 $302 $677 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 100 % Period Class B 1/1/ 2010 – 12/31/ 2010 100 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in 30 of the 100 common stocks that Value Line® gives a #1 ranking for “TimelinessTM”.Value Line® ranks 1,700 stocks, representing approximately 94% of the trading volume on all U.S. stock exchanges.Of these 1,700 stocks, only 100 are given Value Line’s #1 ranking for TimelinessTM, which reflects Value Line's view of their probable price performance during the next six months relative to the other stocks ranked by Value Line®.Value Line® bases its rankings on a long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise.The 30 stocks are chosen only once annually from the 100 stocks with the #1 ranking on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · License termination risk – The licenses from a third party that permit the use by the Fund of intellectual property may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 and 5 years for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2010 ): 21.70 %; Worst Quarter (ended 9/30/2008 ): -25.76 % Class B Best Quarter (ended 9/30/2010 ): 21.86 %; Worst Quarter (ended 9/30/2008): -25.68% Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management Value Line® 30 Fund (Class A) 22.45 % -2.75 % 5.35 % S&P 500 Index 15.06 % 2.29 % 3.77 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management Value Line® 30 Fund (Class B) 22.82 % -9.12 % S&P 500 Index 15.06 % -2.82 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management DowSM Dividend Fund Class A and B Investment Objective.The investment objective of the Fund is to provide the potential for an above-average total return. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.48 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 90 % Period Class B 1/1/ 2010 – 12/31/ 2010 90 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book.The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 29.70%; Worst Quarter (ended 12/31/08): -28.82% Class B Best Quarter (ended 9/30/2009): 29.58%; Worst Quarter (ended 12/31/08): -28.96% Average Annual Total Returns as of December 31, 2010 1 year Life of Fund (January 17, 2006) JNL/Mellon Capital Management DowSM Dividend Fund (Class A) 12.05 % -6.00 % Dow Jones U.S. Select Dividend Index 18.32 % 0.14 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management DowSM Dividend Fund (Class B) 12.27 % -13.15 % Dow Jones U.S. Select Dividend Index 18.32 % -4.03 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® 24 Fund Class A and B Investment Objective.The investment objective of the Fund is total return through capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.66 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.46 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $67 $211 $368 $822 Class B 1 year 3 years 5 years 10 years $47 $148 $258 $579 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 56 % Period Class B 1/1/ 2010 – 12/31/ 2010 56 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of companies that have the potential for capital appreciation.To select the stocks for the Fund, the Sub-Adviser selects the eight largest S&P economic sectors in the Standard & Poor’s 500 Composite Stock Price Index and then ranks the stocks in each of the eight sectors based on highest return on assets, highest buy back yield, and highest bullish indicator.The Sub-Adviser then selects three stocks from each of the right sectors.The 24 companies are selected on each “Stock Selection Date.”The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2010 ): 14.47 %; Worst Quarter (ended 12/31/08): -21.87% Class B Best Quarter (ended 9/30/2010 ): 14.61 %; Worst Quarter (ended 12/31/08): -21.88% Average Annual Total Returns as of December 31, 2010 1 year Life of Fund (May 1, 2006) JNL/Mellon Capital Management S&P® 24 Fund (Class A) 16.70 % 0.69 % S&P 500 Index 15.06 % 1.35 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (December 3, 2007) JNL/Mellon Capital Management S&P® 24 Fund (Class B) 16.76 % -2.43 % S&P 500 Index 15.06 % -2.82 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management S&P® SMid 60 Fund Class A and B Investment Objective.The investment objective of the Fund is to provide capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.66 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.46 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $67 $211 $368 $822 Class B 1 year 3 years 5 years 10 years $47 $148 $258 $579 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 75 % Period Class B 1/1/ 2010 – 12/31/ 2010 75 % Principal Investment Strategies. The Fund seeks to achieve its objective by identifying small and mid-capitalization companies with improving fundamental performance and sentiment. The Sub-Adviser follows a process that attempts to select small and mid-cap companies that are likely to be in an earlier stage of their economic life cycle than mature large cap companies. The Fund invests in the common stock of 30 companies included in the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) and 30 companies in the Standard & Poor’s SmallCap 600 Index (“S&P SmallCap 600”) (each an “Index”, collectively the “Indexes”).The 60 companies are selected on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser selects the60 companies from stocks that comprise the S&P MidCap 400 and the S&P SmallCap 600 according to a screening process that considers average daily dollar trading volume, price to book ratio, 3-month price appreciation, and ratio of cash flow per share to stock price.The 30 stocks selected from the S&P MidCap 400 are given twice the weight of the 30 stocks selected from the S&P SmallCap 600. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment.The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely and erratically than those of larger, more established companies. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 43.87%; Worst Quarter (ended 12/31/08): -20.38% Class B Best Quarter (ended 6 /30/2009): 43.91%; Worst Quarter (ended 12/31/08): -20.33% Average Annual Total Returns as of December 31, 2010 1 year Life of Fund (April 30, 2007) JNL/Mellon Capital Management S&P® SMid 60 Fund (Class A) 20.76 % 5.47 % S&P® Midcap 400 Index 26.64 % 2.60 % S&P® Smallcap 600 Index 26.31 % 0.89 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (April 30, 2007) JNL/Mellon Capital Management S&P® SMid 60 Fund (Class B) 20.81 % 5.61 % S&P® Midcap 400 Index 26.64 % 2.60 % S&P® Smallcap 600 Index 26.31 % 0.89 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management NYSE® International 25 Fund Class A and B Investment Objective.The investment objective of the Fund is to provide capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.53 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.77 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.53 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.57 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $79 $246 $428 $954 Class B 1 year 3 years 5 years 10 years $58 $183 $318 $714 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 64 % Period Class B 1/1/ 2010 – 12/31/ 2010 64 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in foreign companies that trade on the New York Stock Exchange (“NYSE”) .The 25 companies are selected on each Stock Selection Date by ranking the stocks of the NYSE International IndexSM based on two factors: price to book and price to cash flow. The Sub-Adviser then selects an equally-weighted portfolio of the 25 stocks with the highest overall ranking on the two factors.The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment.The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investment.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 47.00%; Worst Quarter (ended 12/31/08): -26.19% Class B Best Quarter (ended 6/30/2009): 46. 96 %; Worst Quarter (ended 12/31/08): -26.08% Average Annual Total Returns as of December 31, 2010 1 year Life of Fund (April 30, 2007) JNL/Mellon Capital Management NYSE® International 25 Fund (Class A) 2.26 % -3.46 % NYSE® International 100 Index 4.64 % -4.08 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (April 30, 2007) JNL/Mellon Capital Management NYSE® International 25 Fund (Class B) 2.45 % -3.30 % NYSE® International 100 Index 4.64 % -4.08 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management 25 Fund Class A and B Investment Objective.The investment objective of the Fund is total return through a combination of capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.65 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.01 % Total Annual Fund Operating Expenses 0.45 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 109 % Period Class B 1/1/ 2010 – 12/31/ 2010 109 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”).The stocks are selected by selecting all of the dividend-paying stocks listed on the NYSE. Next, the 400 highest market capitalization stocks are selected which are then ranked by dividend yield and 75 of the highest dividend yielding stocks are selected. From the remaining 75 stocks, the 50 highest dividend yielding stocks are eliminated and the remaining 25 companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A and 1 year for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 27.80%; Worst Quarter (ended 12/31/08): -26.84% Class B Best Quarter (ended 9/30/2009): 28.01%; Worst Quarter (ended 12/31/08): -26.85% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management 25 Fund (Class A) 22.85 % 5.83 % 7.72 % S&P MidCap 400/Citigroup Value Index 22.78 % 4.70 % 8.46 % S&P 500 Index 15.06 % 2.29 % 1.41 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (May 1, 2006) JNL/Mellon Capital Management 25 Fund (Class B) 23.16 % 5.13 % S&P MidCap 400/Citigroup Value Index 22.78 % 2.68 % S&P 500 Index 15.06 % 1.35 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Select Small-Cap Fund Class A and B Investment Objective.The investment objective of the Fund is total return through capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.65 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.00 % Total Annual Fund Operating Expenses 0.45 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 95 % Period Class B 1/1/ 2010 – 12/31/ 2010 95 % Principal Investment Strategies. Under normal circumstances, the Fund seeks to achieve its objective by investing at least 80% of its assets in a portfolio of common stocks of 100 small capitalization companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange, or The Nasdaq Stock Market on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The population of securities from which the Fund’s stocks are selected is limited to stocks within a specific market capitalization range and minimum average daily trading volume requirements.The Sub-Adviser will adjust these requirements on each Stock Selection Date based on the total return of the Russell 2000 benchmark for the applicable period. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 , 5 and 10 years for Class A and 1 year for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2001): 23.12%; Worst Quarter (ended 12/31/08): -29.76% Class B Best Quarter (ended 12/31/2010 ): 11.57 %; Worst Quarter (ended 12/31/08): -29.70% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Select Small-Cap Fund (Class A) 15.23 % -6.61 % 0.20 % Russell 2000 Index 26.86 % 4.47 % 6.33 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (May 1, 2006) JNL/Mellon Capital Management Select Small-Cap Fund (Class B) 15.38 % -8.74 % Russell 2000 Index 26.86 % 2.01 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management JNL 5 Fund Class A and B Investment Objective.The investment objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.42 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.64 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.42 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.44 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 90 % Period Class B 1/1/ 2010 – 12/31/ 2010 90 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: · 20% in the DowSM 10 Strategy, a dividend yielding strategy; · 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; · 20% in the Global 15 Strategy, a dividend yielding strategy; · 20% in the 25 Strategy, a dividend yielding strategy; and · 20% in the Select Small-Cap Strategy, a small capitalization strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund. The securities for each strategy are selected only once annually on each Stock Selection Date . The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 and 5 years for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 20.27%; Worst Quarter (ended 12/31/08): -26.89% Class B Best Quarter (ended 6/30/2009): 20.61%; Worst Quarter (ended 12/31/08): -26.97% Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management JNL 5 Fund (Class A) 17.11 % 0.14 % 3.23 % S&P 500 Index 15.06 % 2.29 % 3.77 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (October 4, 2004) JNL/Mellon Capital Management JNL 5 Fund (Class B) 17.27 % 0.33 % 3.43 % S&P 500 Index 15.06 % 2.29 % 3.77 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management JNL Optimized 5 Fund Class A and B Investment Objective.The investment objective of the Fund is capital appreciation. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.04 % Total Annual Fund Operating Expenses 0.48 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $69 $218 $379 $847 Class B 1 year 3 years 5 years 10 years $49 $154 $269 $604 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 95 % Period Class B 1/1/ 2010 – 12/31/ 2010 95 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: · 25% in the Nasdaq® 25 Strategy; · 25% in the Value Line® 30 Strategy; · 24% in the European 20 Strategy; · 14% in the Global 15 Strategy; and · 12% in the 25 Strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund or strategy described in the statutory prospectus . While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy.The allocation is intended to optimize each strategy. The securities for each strategy are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 22.31%; Worst Quarter (ended 12/31/08): -26.87% Class B Best Quarter (ended 6/30/2009): 22.20%; Worst Quarter (ended 12/31/08): -26.87% Average Annual Total Returns as of December 31, 2010 1 year Life of Fund (May 1, 2006) JNL/Mellon Capital Management JNL Optimized 5 Fund (Class A) 13.67 % 0.82 % S&P 500 Index 15.06 % 1.35 % Average Annual Total Returns as of December 31, 2010 1 year Life of Class (May 1, 2006) JNL/Mellon Capital Management JNL Optimized 5 Fund (Class B) 14.04 % 1.04 % S&P 500 Index 15.06 % 1.35 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management VIP Fund Class A and B Investment Objective.The investment objective of the Fund is total return. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.48 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $69 $218 $379 $847 Class B 1 year 3 years 5 years 10 years $49 $154 $269 $604 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 101 % Period Class B 1/1/ 2010 – 12/31/ 2010 101 % Principal Investment Strategies. The Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies.The Fund invests approximately 1/6 (approximately 17%) of its net assets in each of the following strategies: · The DowSM Dividend Strategy; · The European 20 Strategy; · The Nasdaq® 25 Strategy; · The S&P 24 Strategy; · The Select Small-Cap Strategy; and · The Value Line® 30 Strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund or strategy described in the statutory prospectus . While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs, and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments.In addition, there may be less publicly available information and more volatile or less liquid markets. · Limited management, trading cost and rebalance risk – Investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates and may lead to higher transaction costs. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. · Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 and 5 years for Class A and for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 16.44%; Worst Quarter (ended 12/31/08): -25.66% Class B Best Quarter (ended 9/30/2009): 16.37%; Worst Quarter (ended 12/31/08): -25.62% Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Fund (October 4, 2004) JNL/Mellon Capital Management VIP Fund (Class A) 15.32 % 0.32 % 3.50 % S&P 500 Index 15.06 % 2.29 % 3.77 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (October 4, 2004) JNL/Mellon Capital Management VIP Fund (Class B) 15.31 % 0.50 % 3.69 % S&P 500 Index 15.06 % 2.29 % 3.77 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Communications Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.72 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.52 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 50 % Period Class B 1/1/ 2010 – 12/31/ 2010 50 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Telecommunications Index.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Telecommunications Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Telecommunications Index. Because of the small number of securities in the Dow Jones U.S. Telecommunications Index and because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund.As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 , 5 and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2002): 23.53%; Worst Quarter (ended 6/30/2002): -31.93% Class B Best Quarter (ended 9/30/2010 ): 20.38 %; Worst Quarter (ended 3/31/2008): -18.55% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Communications Sector Fund (Class A) 22.53 % 5.69 % -5.05 % Dow Jones U.S. Telecommunications Index 17.74 % 5.49 % -0.92 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Communications Sector Fund (Class B) 22.55 % 5.90 % 5.41 % Dow Jones U.S. Telecommunications Index 17.74 % 5.49 % 4.73 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Consumer Brands Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.71 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.49 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.02 % Total Annual Fund Operating Expenses 0.51 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $73 $227 $395 $883 Class B 1 year 3 years 5 years 10 years $52 $164 $285 $640 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 30 % Period Class B 1/1/ 2010 – 12/31/ 2010 30 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Consumer Services Index. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Consumer Services Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Consumer Services Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 and 5, and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2009): 17.87%; Worst Quarter (ended 12/31/08): -20.50% Class B Best Quarter (ended 9/30/2009): 17.89%; Worst Quarter (ended 12/31/08): -20.39% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Consumer Brands Sector Fund (Class A) 22.76 % 3.25 % 2.74 % Dow Jones U.S. Consumer Services Index 23.71 % 3.96 % 2.97 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Consumer Brands Sector Fund (Class B) 22.92 % 3.45 % 3.07 % Dow Jones U.S. Consumer Services Index 23.71 % 3.96 % 3.46 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Financial Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.69 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.49 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $70 $221 $384 $859 Class B 1 year 3 years 5 years 10 years $50 $157 $274 $616 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 24 % Period Class B 1/1/ 2010 – 12/31/ 2010 24 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Financial Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Financials Index.Indexing offers a cost-effective investment approach. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Financials Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Financials Index. Certain provisions of the 1940 Act limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 6/30/2009): 29.17%; Worst Quarter (ended 12/31/08): -33.22% Class B Best Quarter (ended 6/30/2009): 29.24%; Worst Quarter (ended 12/31/08): -33.15% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Financial Sector Fund (Class A) 13.49 % -8.21 % -2.27 % Dow Jones U.S. Financials Index 12.72 % -8.43 % -1.69 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Financial Sector Fund (Class B) 13.68 % -8.02 % -4.38 % Dow Jones U.S. Financials Index 12.72 % -8.43 % -4.71 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Healthcare Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.69 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.46 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.49 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $70 $221 $384 $859 Class B 1 year 3 years 5 years 10 years $50 $157 $274 $616 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 17 % Period Class B 1/1/ 2010 – 12/31/ 2010 17 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Health Care Index.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Health Care Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Health Care Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 9/30/2003): 17.07%; Worst Quarter (ended 6/30/2002): -18.72% Class B Best Quarter (ended 6/30/2009): 9.48%; Worst Quarter (ended 12/31/08): -13.49% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Healthcare Sector Fund (Class A) 3.88 % 1.98 % 0.18 % Dow Jones U.S. Health Care Index 4.52 % 2.61 % 0.60 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Healthcare Sector Fund (Class B) 4.13 % 2.18 % 2.46 % Dow Jones U.S. Health Care Index 4.52 % 2.61 % 2.91 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Oil & Gas Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.67 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.44 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.47 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years Class B 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 14 % Period Class B 1/1/ 2010 – 12/31/ 2010 14 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Oil & Gas Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Oil & Gas Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Oil & Gas Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2010 ): 20.87 %; Worst Quarter (ended 9/30/2008): -25.64% Class B Best Quarter (ended 12/31/2010 ): 20.91 %; Worst Quarter (ended 9/30/2008): -25.60% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Oil & Gas Sector Fund (Class A) 19.11 % 7.75 % 9.64 % Dow Jones U.S. Oil & Gas Index 19.70 % 8.34 % 9.80 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Oil & Gas Sector Fund (Class B) 19.37 % 7.97 % 14.13 % Dow Jones U.S. Oil & Gas Index 19.70 % 8.34 % 14.06 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. JNL/Mellon Capital Management Technology Sector Fund Class A and B Investment Objective.The objective of the Fund is total return through capital appreciation and dividend income. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses do not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable and the total expenses would be higher if they were included. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.20% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.68 % Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class B Management/Administrative Fee 0.45 % Distribution and/or Service (12b-1) Fees 0.00% Other Expenses 0.03 % Total Annual Fund Operating Expenses 0.48 % Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Also, this example does not reflect the expenses of the variable insurance contracts or the separate account, whichever may be applicable, and the total expenses would be higher if they were included. The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2) redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Class A 1 year 3 years 5 years 10 years $69 $218 $379 $847 Class B 1 year 3 years 5 years 10 years $49 $154 $269 $604 Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. Period Class A 1/1/ 2010 – 12/31/ 2010 34 % Period Class B 1/1/ 2010 – 12/31/ 2010 34 % Principal Investment Strategies. The Fund invests under normal circumstances at least 80% of its assets in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index.The Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Technology Index. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term. The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Technology Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Technology Index. The Fund is ‘‘non-diversified’’ under the 1940 Act, as amended, and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Index investing risk – The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.As a result of index sampling the securities selected will not provide investment performance matching that of the Index. · Industry concentration risk – Greater emphasis or programmed concentration on investments in a particular industry may result in significant share value fluctuation in response to events affecting that industry. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the markets, and competitive conditions. · Non-diversification risk – With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Performance.The information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years for Class A and 1 and 5 years for Class B compare with those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The returns shown in the bar chart and table do not include charges that will be imposed by variable insurance products.If these amounts were reflected, returns would be less than those shown. Annual Total Returns as of December 31 Class A Best Quarter (ended 12/31/2001): 43.59%; Worst Quarter (ended 9/30/2001): -42.29% Class B Best Quarter (ended 6/30/2009): 20.62%; Worst Quarter (ended 12/31/08): -25.63% Average Annual Total Returns as of December 31, 2010 1 year 5 year 10 year JNL/Mellon Capital Management Technology Sector Fund (Class A) 12.11 % 5.42 % -3.80 % Dow Jones U.S. Technology Index 12.58 % 6.15 % -0.61 % Average Annual Total Returns as of December 31, 2010 1 year 5 year Life of Class (March 5, 2004) JNL/Mellon Capital Management Technology Sector Fund (Class B) 12.26 % 5.60 % 4.58 % Dow Jones U.S. Technology Index 12.58 % 6.15 % 5.16 % Portfolio Management. Investment Adviser: Jackson National Asset Management, LLC (“JNAM”) Sub-Adviser: Mellon Capital Management Corporation Portfolio Managers: Name: Joined Management Team In: Title: Karen Q Wong Portfolio Manager Richard A. Brown Portfolio Manager Thomas Durante Portfolio Manager Purchase and Sale of Fund Shares Only separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) may purchase shares of the Fund. You may invest indirectly in the Fund through your purchase of a variable annuity or life contract issued by a separate account of Jackson or Jackson NY, or through a Jackson or Jackson NY fund that invests in this Fund and directly through a qualified or non-qualified plan.Any minimum initial or subsequent investment requirements and redemption procedures are governed by the applicable separate account, registered investment company or plan through which you invest indirectly. This Fund is not sold to the general public but instead serves as an underlying investment by insurance companies, affiliated investment companies, and retirement plans for funding variable insurance contracts and retirement plans. Tax Information Because the Fund’s shareholders are the separate accounts, registered investment companies, and qualified and non-qualified plans of Jackson or Jackson NY, the tax treatment of dividends and distributions will depend on the tax status of Jackson or Jackson NY, the investment companies, and the qualified and non-qualified plans.Accordingly, no discussion is included about the Federal personal income tax consequences to you, the contract owner or plan participant. For this information, you should consult the prospectus of the appropriate separate account or description of the plan and read the discussion of the Federal income tax consequences to variable insurance contract owners and plan participants. Payments to Financial Intermediaries If you invest in the Fund under a variable insurance contract or a plan that offers a variable insurance contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. Additional Information About Each Fund JNL/Mellon Capital Management DowSM 10 Fund Class A Investment Objective.The investment objective of the JNL/Mellon Capital Management DowSM 10 Fund (“Dow 10 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies.The Dow 10 Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the ten companies included in the Dow Jones Industrial Average (“DJIA”) which have the highest indicated annual dividend yields.The ten companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The Dow 10 Fund invests in the common stock of ten companies included in the DJIA.The ten common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser determines the dividend yield on each common stock in the DJIA on the Stock Selection Date; and · The Sub-Adviser allocates approximately equal amounts of the Dow 10 Fund to the ten companies in the DJIA that have the highest dividend yield. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 10 selected companies in approximately the same proportion that such stocks are then held in the Dow 10 Fund (determined based on market value). Companies, which as of the Stock Selection Date, Dow Jones has announced will be removed from the DJIA,will be removed from the universe of securities from which the Dow 10 Fund stocks are selected. Certain provisions of the Investment Company Act of 1940, as amended (“1940 Act”), limit the ability of the Dow 10 Fund to invest more than 5% of the Dow 10 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).The JNL Variable Fund has been granted an exemption by the U.S. Securities and Exchange Commission (“SEC”) from this limitation so that the Dow 10 Fund may invest up to 10.5% of the Dow 10 Fund’s total assets in the stock of Securities Related Companies.The 10.5% standard is applied to the value of each security held by the Dow 10 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Dow 10 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Dow 10 Fund may also invest to some degree in money market instruments. The performance of the Dow 10 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Dow 10 Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® 10 Fund Class A Investment Objective.The investment objective of the JNL/Mellon Capital Management S&P® 10 Fund (“S&P 10 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies.The S&P 10 Fund seeks to achieve its objective by investing approximately equal amounts in the common stocks of ten companies selected from a pre-screened subset of the stocks listed in the Standard & Poor’s 500 Composite Stock Price Index (“ S&P 500 Index ® ”) . The ten companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The S&P 10 Fund consists of a portfolio of 10 common stocks selected on each Stock Selection Date through the following process: · The Sub-Adviser ranks the companies in the S&P® 500 Index by market capitalization; · The Sub-Adviser selects half of the companies in the S&P 500 Index with the largest market capitalization; · From the selected companies, the Sub-Adviser selects the half with the lowest price to sales ratio; · From the selected companies, the Sub-Adviser selects the ten common stocks with the greatest one-year price appreciation; and · The Sub-Adviser allocates approximately equal amounts of the S&P 10 Fund to the selected ten common stocks. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 10 selected companies in approximately the same proportion that such stocks are then held in the S&P 10 Fund (determined based on market value). Companies, which as of the Stock Selection Date, S&P has announced will be removed from the S&P 500 Index, will be removed from the universe of securities from which the S&P 10 Fund stocks are selected. Certain provisions of the 1940 Act, limit the ability of the S&P 10 Fund to invest more than 5% of the S&P 10 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).The JNL Variable Fund has been granted an exemption by the SEC from this limitation so that the S&P 10 Fund may invest up to 10.5% of the S&P 10 Fund’s total assets in the stock of Securities Related Companies.The 10.5% standard is applied to the value of each security held by the S&P 10 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The stocks in the S&P 10 Fund are not expected to reflect the entire S&P 500 Index and will not track the movements of the S&P 500 Index. To effectively manage cash inflows and outflows, the S&P 10 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The S&P 10 Fund may also invest to some degree in money market instruments. The performance of the S&P 10 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Global 15 Fund Class A Investment Objective.The investment objective of the JNL/Mellon Capital Management Global 15 Fund (“Global 15 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies.The Global 15 Fund seeks to achieve its objective by investing in the common stocks of certain companies which are components of the Dow Jones Industrial Average (“DJIA”), the Financial Times Ordinary Index (“FT30 Index”) and the Hang Seng Index.The Global 15 Fund consists of common stocks of the five companies with the lowest per share stock price of the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index, respectively, that have the highest dividend yields in their respective index.The fifteen companies are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company.The fifteen common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser determines the dividend yield on each common stock in the DJIA, the FT30 Index and the Hang Seng Index; · The Sub-Adviser determines the ten companies in each of the DJIA, the FT30 Index and the Hang Seng Index that have the highest dividend yield in the respective index; and · Out of those companies, the Sub-Adviser allocates approximately equal amounts of the Global 15 Fund to the common stocks of the 5 companies in each index with the lowest price per share. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 15 selected companies in approximately the same proportion that such stocks are then held in the Global 15 Fund (determined based on market value). Companies, which as of the Stock Selection Date, will be removed from the DJIA, the FT 30 Index and the Hang Seng Indexwill be removed from the universe of securities from which the Global 15 Fund stocks are selected. Certain provisions of the 1940 Act, limit the ability of the Global 15 Fund to invest more than 5% of the Global 15 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).The JNL Variable Fund has been granted an exemption by the SEC from this limitation so that the Global 15 Fund may invest up to 7.17% of the Global 15 Fund’s total assets in the stock of Securities Related Companies.The 7.17% standard is applied to the value of each security held by the Global 15 Fund as of the first business day after the Stock Selection Date. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Emerging markets risk · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The performance of the Global 15 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. To effectively manage cash inflows and outflows, the Global 15 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Global 15 Fund may also invest to some degree in money market instruments. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Nasdaq® 25 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management Nasdaq® 25 Fund (“Nasdaq 25 Fund”) is total return. Principal Investment Strategies.The Nasdaq 25 Fund seeks to achieve its objective by investing in the common stocks of companies that are expected to have a potential for capital appreciation.The Nasdaq 25 Strategy selects a portfolio of common stocks of 25 companies selected from stocks included in the Nasdaq-100 Index®.The 25 companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies, which as of the selection date, Nasdaq has announced will be removed from the Nasdaq-100 Index®will be removed from the universe of securities from which the Nasdaq 25 Fund stocks are selected. The 25 common stocks held by the Fund are selected on each Stock Selection Date through the following multi-step process from the stocks listed on the Nasdaq-100 Index. · First, the Sub-Adviser calculates the ratio of cash flow per share to stock price.The 75 stocks with the highest ratio of cash flow per share to stock price are selected; · From the selected companies, the Sub-Adviser calculates the one-year change in cash flow per share divided by the stock price.Stocks are ranked by this ratio from highest to lowest.The top 50 stocks are selected; and · Next, the Sub-Adviser ranks the stocks based on prior six-month price appreciation.The top 25 stocks are selected. These securities will be weighted by market capitalization subject to the restriction that no stock will comprise less than 1% or more than 10% of the portfolio on each “Stock Selection Date.” These securities will be adjusted on a proportional basis to accommodate this constraint. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the Nasdaq 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Nasdaq 25 Fund to invest more than 5% of the Nasdaq 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Nasdaq 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Nasdaq 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Nasdaq 25 Fund may also invest to some degree in money market instruments. The performance of the Nasdaq 25 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Investment value style risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Value Line® 30 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management Value Line® 30 Fund (“Value Line 30 Fund”) is to provide capital appreciation. Principal Investment Strategies.The Value Line 30 Fund seeks to achieve its objective by investing in 30 of the 100 common stocks that Value Line® gives a #1 ranking for “TimelinessTM”.The 30 stocks are selected each year by the Sub-Adviser, Mellon Capital Management Corporation , based on certain positive financial attributes.Value Line® ranks 1,700 stocks, representing approximately 94% of the trading volume on all U.S. stock exchanges.Of these 1,700 stocks, only 100 are given Value Line’s #1 ranking for TimelinessTM, which reflects Value Line's view of their probable price performance during the next six months relative to the other stocks ranked by Value Line®.Value Line® bases its rankings on a long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise.The 30 stocks are chosen only once annually from the 100 stocks with the #1 ranking on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies which as of the Stock Selection Date, Value Line has announced will be removed from Value Line’s #1 ranking for TimelinessTM will be removed from the universe of securities from which the Value Line 30 Fund stocks are selected. The 30 stocks are chosen on each Stock Selection Date as follows: · Starting with the 100 stocks that Value Line® gives its #1 ranking for Timeliness™, the stocks of companies considered to be securities related issuers, the stocks of companies whose shares are not listed on a U.S. securities exchange and the stocks having market capitalizations less than $1 billion on or about December 31, 2006 are removed from consideration (the minimum market capitalization is adjusted each Stock Selection Date by the annual return of the S&P® 500); · Next, the Sub-Adviser calculates the ratio of cash flow per share to stock price.The 70 stocks with the highest ratio of cash flow per share to stock price are selected; and · From the selected companies, the Sub-Adviser selects the 30 common stocks with the highest six-month price appreciation. These securities will be weighted by market capitalization subject to the restriction that no stock will comprise less than 1% or more than 10% of the portfolio on each “Stock Selection Date.” These securities will be adjusted on a proportional basis to accommodate this constraint. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 30 selected companies in approximately the same proportion that such stocks are then held in the Value Line 30 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Value Line 30 Fund to invest more than 5% of the Value Line 30 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Value Line 30 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · License termination risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Value Line 30 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Value Line 30 Fund may also invest to some degree in money market instruments. The performance of the Value Line 30 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Emerging markets risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management DowSM Dividend Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management DowSM Dividend Fund (“Dow Dividend Fund”) is to provide the potential for an above-average total return. Principal Investment Strategies.The Dow Dividend Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book.The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date and when cash flow activity occurs in the Fund. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company and for dividend reinvestment. The 25 common stocks are chosen on each Stock Selection Date as follows: · Starting with the 100 stocks contained in the Dow Jones Select Dividend IndexSM, the Sub-Adviser selects only those stocks having at least $11 million of average daily dollar trading volume as of December 31, 2006. This dollar trading volume requirement will be increased by 10% annually. · Next, the Sub-Adviser ranks the remaining stocks by the following two factors: · Greatest one year change in return on assets.An increase in return on assets generally indicates improving business fundamentals; · Lowest price-to-book.A lower, but positive, price-to-book ratio is generally used as an indication of value; and · The Sub-Adviser then selects an approximately equal-weighted portfolio of the 25 stocks with the best overall ranking on the above two factors for the Dow Dividend Fund. Companies which, as of the Stock Selection Date, Dow Jones has announced will be removed from the Dow Jones Select Dividend Indexwill be removed from the universe of securities from which the Dow Dividend Fund stocks are selected. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the Dow Dividend Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Dow Dividend Fund to invest more than 5% of the Dow Dividend Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Dow Dividend Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Dow Dividend Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Dow Dividend Fund may also invest to some degree in money market instruments. The performance of the Dow Dividend Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk · Utility industry concentration risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® 24 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management S&P® 24 Fund (“S&P 24 Fund”) is total return through capital appreciation. Principal Investment Strategies.The S&P 24 Fund seeks to achieve its objective by investing in the common stocks of companies that have the potential for capital appreciation.To select the stocks for the S&P 24 Fund, the Sub-Adviser selects a portfolio of common stocks of the 24 companies selected from a subset of stocks included in the Standard & Poor's 500 Composite Stock Price Index (“S&P 500 Index®”).The 24 companies are selected on each “Stock Selection Date.”The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies which, as of the selection date, Standard & Poor’s has announced will be removed from the S&P 500 Index® will be removed from the universe of securities from which the S&P 24 Fund stocks are selected. The 24 companies are selected only once annually on each Stock Selection Date using the following steps: · The Sub-Adviser ranks all of the S&P economic sectors in the S&P 500 Index® by market capitalization. The eight largest sectors are selected; · The Sub-Adviser ranks the stocks in each of those eight sectors among their peers based on three distinct factors: o Factor 1:Highest return on assets.Stocks with high return on assets achieve better rankings. o Factor 2:Highest buyback yield. Buyback yield measures the percentage decrease in shares of common stock outstanding versus one year earlier.Those stocks with greater percentage decreases receive better rankings. o Factor 3:Highest bullish interest indicator.The bullish interest indicator, compares the number of shares traded in months in which the stock price rose to the number of shares traded in months which the stock price declined as a percentage of total shares traded over the past twelve months.Those stocks with a high bullish interest indicator achieve better rankings; · The Sub-Adviser selects the three stocks from each of the eight sectors with the highest combined ranking on these three factors for S&P 24 Fund.In the event of a tie within a sector, the stock with the higher market capitalization is selected; and · The Sub-Adviser then selects an approximately equal-weighted portfolio of the 24 stocks. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 24 selected companies in approximately the same proportion that such stocks are then held in the S&P 24 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the S&P 24 Fund to invest more than 5% of the S&P 24 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the S&P 24 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the S&P 24 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The S&P 24 Fund may also invest to some degree in money market instruments. The performance of the S&P 24 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management S&P® SMid 60 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management S&P® SMid 60 Fund (“SMid 60 Fund”) is to provide capital appreciation. Principal Investment Strategies.The SMid 60 Fund seeks to achieve its objective by identifying small and mid-capitalization companies with improving fundamental performance and sentiment. The Sub-Adviser follows a process that attempts to select small and mid-cap companies that are likely to be in an earlier stage of their economic life cycle than mature large-cap companies In addition, the ability to take advantage of share price discrepancies is likely to be greater with smaller stocks than with more widely followed large-cap stocks. The SMid 60 Fund invests in the common stock of 30 companies included in the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) and 30 companies in the Standard & Poor’s SmallCap 600 Index (“S&P SmallCap 600”) (each an “Index”, collectively the “Indexes”).The 60 companies are selected on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year. The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Companies which, as of the Stock Selection Date, Standard & Poor’s has announced will be removed from the S&P MidCap 400 and the S&P SmallCap 600, will be removed from the universe of securities from which SMid 60 Fund stocks are selected. The 60 common stocks are chosen on each Stock Selection Date as follows: · The Sub-Adviser begins with the stocks that comprise the S&P MidCap 400 and the S&P SmallCap 600 as of the Stock Selection Date; · Stocks are ranked by average daily dollar trading volume.The bottom 5% of the S&P MidCap 400 and the bottom 15% of the S&P SmallCap 600 are eliminated; · The Sub-Adviser ranks the remaining stocks in each Index by the price to book ratio. The lowest quartile from each Index is selected – 100 stocks from the S&P MidCap 400 and 150 stocks from the S&P SmallCap 600.Stocks with the lowest, but positive, price to book ratios are ranked highest; · The Sub-Adviser then ranks the 100 stocks from the S&P MidCap 400 Index by 3-month price appreciation.The 65 stocks with highest 3-month price appreciation are selected; · Next, the Sub-Adviser calculates the ratio of cash flow per share to the stock price for the 65 stocks.The 30 stocks with the highest ratio of cash flow per share to stock price are selected; · The Sub-Adviser then ranks the 150 stocks from the S&P SmallCap 600 Index by 3-month price appreciation.The 90 stocks with highest 3-month price appreciation are selected; · Next, the Sub-Adviser calculates the ratio of cash flow per share to stock price for the 90 stocks.The 30 stocks with the highest ratio of cash flow per share to stock price are selected; and · The stocks selected from the S&P MidCap 400 are given twice the weight of the stocks selected from the S&P SmallCap 600. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 60 selected companies in approximately the same proportion that such stocks are then held in the SMid 60 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the SMid 60 Fund to invest more than 5% of the SMid 60 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the SMid 60 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Mid-capitalization investing risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the SMid 60 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The SMid 60 Fund may also invest to some degree in money market instruments. The performance of the SMid 60 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management NYSE® International 25 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management NYSE® International 25 Fund (“International 25 Fund”) is to provide capital appreciation. Principal Investment Strategies.The International 25 Fund seeks to achieve its objective by investing in foreign companies that trade on the New York Stock Exchange (“NYSE”) .The 25 companies are selected on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment.The Sub-Adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. Companies, which as of the Stock Selection Date, the New York Stock Exchange (“NYSE”) has announced will be removed from the NYSE International 100 IndexSM, will be removed from the universe of securities from which the International 25 Fund stocks are selected. The International 25 Fund stocks are determined on each Stock Selection Date as follows: · The Sub-Adviser begins with stocks that comprise the NYSE International 100 IndexSM as of the Stock Selection Date.The NYSE International 100 Index is comprised of the 100 largest non-U.S. stocks trading on the New York Stock Exchange. · The Sub-Adviser then ranks the remaining stocks on two (2) factors: · Price to book.Lower, but positive, price to book ratios are ranked highest. · Price to cash flow.Lower, but positive, price to cash flow ratios are ranked highest; and · The Sub-Adviser then purchases an equally-weighted portfolio of the 25 stocks with the highest overall ranking on the two (2) factors. The Sub-Adviser may also purchase American Depository Receipts or the foreign stock. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the International 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the International 25 Fund to invest more than 5% of the International 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the International 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign securities risk · Limited management, trading cost and rebalance risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The stocks in the International 25 Fund are not expected to reflect the entire NYSE International 100 Index nor track the movements of the Index. To effectively manage cash inflows and outflows, the International 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The International 25 Fund may also invest to some degree in money market instruments. The performance of the International 25 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk · Market risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management 25 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management 25 Fund (“25 Fund”) is total return through a combination of capital appreciation and dividend income. Principal Investment Strategies.The 25 Fund seeks to achieve its objective by investing in the common stocks of 25 companies selected from a pre-screened subset of the stocks listed on the New York Stock Exchange (“NYSE”). The 25 companies are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. Companies, which as of the Stock Selection Date, will be removed from the NYSEwill be removed from the universe of securities from which the 25 Fund stocks are selected. The 25 Fund consists of a portfolio of 25 common stocks selected through the following five-step process on each Stock Selection Date: · The Sub-Adviser selects all the dividend-paying common stocks listed on the NYSE (excluding financial, transportation and utility stocks, American Depositary Receipts, limited partnerships, limited liability companies, other companies that share similar tax structures and treatments, or any stock included in the Dow Jones Industrial Average); · Those common stocks are then ranked from highest to lowest market capitalization, and the Sub-Adviser selects the 400 highest market capitalization stocks; · Those 400 common stocks are then ranked, in terms of dividend yield, from highest to lowest, and the Sub-Adviser selects the 75 highest dividend-yielding stocks; · From the remaining 75 stocks, the Sub-Adviser eliminates the 50 highest dividend-yielding stocks and selects the remaining 25 stocks; and · The Sub-Adviser allocates approximately equal amounts of the 25 Fund to the 25 common stocks selected for the portfolio. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 25 selected companies in approximately the same proportion that such stocks are then held in the 25 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the 25 Fund to invest more than 5% of the 25 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the 25 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the 25 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The 25 Fund may also invest to some degree in money market instruments. The performance of the 25 Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Foreign securities risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Select Small-Cap Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management Select Small-Cap Fund (“Select Small-Cap Fund”) is total return through capital appreciation. Principal Investment Strategies.Under normal circumstances, the Select Small-Cap Fund seeks to achieve its objective by investing at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in a portfolio of common stocks of 100 small capitalization (“small cap”) companies selected from a pre-screened subset of the common stocks listed on the New York Stock Exchange (“NYSE”), or The Nasdaq Stock Market (“Nasdaq”) on each Stock Selection Date.The Stock Selection Date will be on or about April 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment.The Sub-Adviser may also trade for mergers if the original stock is not the surviving company.The population of securities from which the Fund’s stocks are selected is limited to stocks within a specific market capitalization range and minimum average daily trading volume requirements.The Sub-Adviser will adjust these requirements on each Stock Selection Date based on the total return of the Russell 2000 benchmark for the applicable period. Companies, which as of the Stock Selection Date, have been removed from the NYSE and the Nasdaq Stock Marketwill also be removed from the universe of securities from which the Select-Small-Cap Fund stocks are selected. The Select Small-Cap Fund consists of a portfolio of 100 common stocks selected through the following process on each Stock Selection Date: · The Sub-Adviser selects all U.S. traded common stocks which trade on the NYSE or Nasdaq (excluding American Depository Receipts , mineral and oil royalty trusts , limited partnerships, limited liability companies, or other companies that share similar tax structures and treatments ); · From those companies, the Sub-Adviser then selects only those companies which have a market capitalization within the applicable range and also meet the average daily dollar trading volume requirement; · From the remaining companies, the Sub-Adviser selects only the stocks of companies with positive three-year sales growth; · Next, from the remaining companies, the Sub-Adviser selects only the stocks of companies whose most recent annual earnings are positive; · The Sub-Adviser then eliminates any stock the price of which has appreciated by more than 75% in the last 12 months; · From the remaining list, the Sub-Adviser selects the 100 stocks with the greatest price appreciation in the last 12 months (highest to lowest); and · The Select Small-Cap Fund purchases the selected 100 common stocks, allocating its assets among them in proportion to the relative market capitalization of each stock. In each of the above steps, monthly and rolling quarterly data are used in place of annual figures where possible. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the 100 selected companies in approximately the same proportion that such stocks are then held in the Select Small-Cap Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the Select Small-Cap Fund to invest more than 5% of the Select Small-Cap Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Select Small-Cap Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the Select Small-Cap Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Select Small-Cap Fund may also invest to some degree in money market instruments. The performance of the Select Small-Cap Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Industry concentration risk · Investment strategy risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management JNL 5 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management JNL 5 Fund (“JNL 5 Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The JNL 5 Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on 5 different specialized strategies: · 20% in the DowSM 10 Strategy, a dividend yielding strategy; · 20% in the S&P® 10 Strategy, a blended valuation-momentum strategy; · 20% in the Global 15 Strategy, a dividend yielding strategy; · 20% in the 25 Strategy, a dividend yielding strategy; and · 20% in the Select Small-Cap Strategy, a small capitalization strategy. Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. The securities for each strategy are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company.The JNL 5 Fund expects to invest in the securities determined by each of the strategies following the above specified percentage allocation Between the January 1st Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the five specialized strategies in approximately the same proportion that such stocks are then held in the JNL 5 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the JNL 5 Fund to invest more than 5% of the JNL 5 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the JNL 5 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s and investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the JNL 5 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The JNL 5 Fund may also invest to some degree in money market instruments. The performance of the JNL 5 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Currency risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management JNL Optimized 5 Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management JNL Optimized 5 Fund (“JNL Optimized 5 Fund”) is capital appreciation. Principal Investment Strategies.The JNL Optimized 5 Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on five separate specialized strategies: · 25% in the Nasdaq® 25 Strategy*; · 25% in the Value Line® 30 Strategy*; · 24% in the European 20 Strategy**; · 14% in the Global 15 Strategy*; and · 12% in the 25 Strategy*. * Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. ** The principal investment strategy of the European 20 Strategy is described below. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy.The allocation is intended to optimize each strategy. The securities for each strategy are selected only once annually on each Stock Selection Date.The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company.The JNL Optimized 5 Fund expects to invest in the securities determined by each of the strategies following the above specified percentage allocation. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the five specialized strategies in approximately the same proportion that such stocks are then held in the JNL Optimized 5 Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the JNL Optimized 5 Fund to invest more than 5% of the JNL Optimized 5 Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the JNL Optimized 5 Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The European 20 Strategy: Principal Investment Strategies.The European 20 Strategy seeks to achieve its objective by investing in stocks with high dividend yields.By selecting stocks with the highest dividend yields, the European 20 Strategy seeks to uncover stocks that may be out of favor or undervalued. The European 20 Strategy is determined as follows: · The Sub-Adviser ranks the 120 largest companies based on market capitalization which are headquartered in Europe, including, but not limited to, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom by dividend yield on each Stock Selection Date; and · The Sub-Adviser then selects the 20 highest dividend-yielding stocks for the European 20 Strategy.Equal amounts are allocated to the 20 stocks selected for the European Strategy. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the JNL Optimized 5 Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The JNL Optimized 5 Fund may also invest to some degree in money market instruments. The performance of the JNL Optimized 5 Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Currency risk · Growth investing risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management VIP Fund Class A and B Investment Objective.The investment objective of the JNL/Mellon Capital Management VIP Fund (“VIP Fund”) is total return. Principal Investment Strategies.The VIP Fund seeks to achieve its objective by investing in the common stocks of companies that are identified by a model based on six separate specialized strategies.The Fund invests approximately 1/6 (approximately 17%) in the following strategies: · The DowSM Dividend Strategy*; · The European 20 Strategy**; · The Nasdaq® 25 Strategy*; · The S&P 24 Strategy*; · The Select Small-Cap Strategy*; and · The Value Line® 30 Strategy*. * Each of these strategies above is the same as the principal investment strategy of the similarly named Fund, which is described elsewhere in this Prospectus. ** The principal investment strategy of the European 20 Strategy is described below. While each of these specialized strategies seeks to provide an above average total return or capital appreciation, each specialized strategy follows a different principal investment strategy. The securities for each strategy are selected only once annually on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year.The Sub-Adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs and for dividend reinvestment. The Sub-Adviser may also trade for mergers if the original stock is not the surviving company. The VIP Fund expects to invest in the securities determined by each strategy with an approximately equal amount invested in each strategy. Between Stock Selection Dates, when cash inflows and outflows require, the Sub-Adviser makes new purchases and sales of common stocks of the six specialized strategies in approximately the same proportion that such stocks are then held in the VIP Fund (determined based on market value). Certain provisions of the 1940 Act, limit the ability of the VIP Fund to invest more than 5% of the VIP Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Companies”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the VIP Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities. In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. The European 20 Strategy: Principal Investment Strategies.The European 20 Strategy seeks to achieve its objective by investing in stocks with high dividend yields.By selecting stocks with the highest dividend yields, the European 20 Strategy seeks to uncover stocks that may be out of favor or undervalued. The European 20 Strategy stocks are chosen each Stock Selection Date as follows: · The Sub-Adviser ranks the 120 largest companies based on market capitalization which are headquartered in Europe, including, but not limited to, Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom by dividend yield on each Stock Selection Date; and · The Sub-Adviser then selects the 20 highest dividend-yielding stocks for the European 20 Strategy.Equal amounts are allocated to the 20 stocks selected for the Strategy. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Foreign securities risk · Limited management, trading cost and rebalance risk · Market risk · Non-diversification risk · Small cap investing risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks). To effectively manage cash inflows and outflows, the VIP Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The VIP Fund may also invest to some degree in money market instruments. The performance of the VIP Fund depends on the sub-adviser’s ability to effectively implement the investment strategies of this Fund and will also depend on the performance of the stocks selected that meet the stock selection criteria. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Accounting risk · Company risk · Currency risk · Growth investing risk · Industry concentration risk · Investment strategy risk · License termination risk · Liquidity risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI and the paragraph entitled “Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks)” in the “More About Funds” section of this Prospectus have more information about the Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Communications Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Communications Sector Fund (“Communications Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Communications Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Telecommunications Index.The Communications Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Communications Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Telecommunications Index in proportion to their market capitalization weighting in the Dow Jones U.S. Telecommunications Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Telecommunications Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Telecommunications Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Telecommunications Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code of 1986, as amended (“Internal Revenue Code”).In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund.Because of the small number of securities in the Dow Jones U.S. Telecommunications Index and because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund as described above.As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index.In addition, while reallocation is necessary, the Fund may incur additional trading costs in connection with rebalancing the portfolio from time to time to effect the reallocations necessary to comply with the diversification requirements of the Internal Revenue Code. The Dow Jones U.S. Telecommunications Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Telecommunications sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s and investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The market for communications products and services is characterized by rapidly changing technology, rapid product obsolescence or loss of patent protection, cyclical market patterns, evolving industry standards and frequent new product introductions.Certain communications/bandwidth companies are subject to substantial governmental regulation that, among other things, regulates permitted rates of return and the kinds of services that a company may offer.The communications industry has experienced substantial deregulation in recent years.Deregulation may lead to fierce competition for market share and can have a negative impact on certain companies.Competitive pressures are intense and communications company stocks can experience rapid volatility. To effectively manage cash inflows and outflows, the Communication Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Communication Sector Fund may also invest to some degree in money market instruments. The SAI has more information about the Communications Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Communications Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Consumer Brands Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Consumer Brands Sector Fund (“Consumer Brands Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Consumer Brands Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Consumer Services Index.The Consumer Brands Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Consumer Brands Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Consumer Services Index in proportion to their market capitalization weighting in the Dow Jones U.S. Consumer Services Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Consumer Services Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Consumer Services Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Consumer Services Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code.In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Consumer Services Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Consumer Services sector by the Dow Jones U.S. Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones U.S. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).General risks of consumer goods companies include cyclicality of revenues and earnings, economic recession, currency fluctuations, changing consumer tastes, extensive competition, product liability litigation and increased governmental regulation.Generally, spending on consumer goods is affected by the economic health of consumers.A weak economy and its effect on consumer spending would adversely affect consumer goods companies. To effectively manage cash inflows and outflows, the Consumer Brands Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Consumer Brands Sector Fund may also invest to some degree in money market instruments. The performance of the Consumer Brands Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Consumer Brands Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Financial Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Financial Sector Fund (“Financial Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Financial Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Financials Index.The Financial Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Financial Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Financials Index in proportion to their market capitalization weighting in the Dow Jones U.S. Financials Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Financials Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Financials Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Financials Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code.In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Financials Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the financial sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Certain provisions of the 1940 Act, limit the ability of the Fund to invest more than 5% of the Fund’s total assets in the stock of any company that derives more than 15% of its gross revenues from securities related activities (“Securities Related Company”).If a Securities Related Company is selected by the strategy described above, the Sub-Adviser may depart from the Fund’s investment strategy only to the extent necessary to maintain compliance with these provisions. Any amount that cannot be allocated to a Securities Related Company because of the 5% limit will be allocated among the remaining portfolio securities.In addition, certain provisions of the 1940 Act and the Internal Revenue Code of 1986 may limit the ability of the Fund to invest in certain securities in excess of certain percentage limitations. Any amount that cannot be allocated due to these limitations will be allocated among the remaining portfolio securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The financial services industry continues to evolve as banks and insurers expand their businesses through innovative products and services.Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business.Although recently enacted legislation repealed most of the barriers which separated the banking, insurance and securities industries, these industries are still extensively regulated at both the federal and state level and may be adversely affected by increased regulations. Bank and thrift risks.Banks and thrifts face increased competition from nontraditional lending sources as regulatory changes, such as the recently enacted financial services overhaul legislation, permit new entrants to offer various financial products.Technological advances such as the Internet allow these nontraditional lending sources to cut overhead and permit the more efficient use of customer data. Financial service provider risks.Broker-dealers, investment banks, finance companies and mutual fund companies also are financial services providers.These companies can compete with banks and thrifts to provide financial service products in addition to their traditional services, such as brokerage and investment advice.In addition, all financial service companies face shrinking profit margins due to new competitors, the cost of new technology and the pressure to compete globally. Insurance company risks.Insurance company profits are affected by many factors, including interest rate movements, the imposition of premium rate caps, competition and pressure to compete globally.Property and casualty insurance profits may also be affected by weather catastrophes and other disasters.Life and health insurance companies’ profits may also be adversely affected by increased government regulations or tax law changes. To effectively manage cash inflows and outflows, the Financial Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Financial Sector Fund may also invest to some degree in money market instruments. The performance of the Financial Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of the Financial Sector Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Financial Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Healthcare Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Healthcare Sector Fund (“Healthcare Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Healthcare Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Health Care Index.The Healthcare Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Healthcare Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Health Care Index in proportion to their market capitalization weighting in the Dow Jones U.S. Health Care Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Health Care Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Health Care Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Health Care Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code.In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Health Care Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Health Care sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The pharmaceutical and healthcare industries continue to evolve, and as a result, pharmaceutical and healthcare companies need to keep pace with this constant change, in order to be successful.Pharmaceutical and healthcare companies are subject to changing government regulation, including price controls, national health insurance, managed care regulation and tax incentives or penalties related to medical insurance premiums, which could have a negative effect on the price and availability of their products and services.Healthcare facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers.In addition, such companies face increasing competition from generic drug sales, the termination of their patent protection for certain drugs and technological advances which render their products or services obsolete.The research and development costs required to bring a drug to market are substantial and may include a lengthy review by the government, with no guarantee that the product will ever go to market or show a profit.In addition, the potential for an increased amount of required disclosure of proprietary scientific information could negatively impact the competitive position of these companies.Many of these companies may not offer certain drugs or products for several years and, as a result, may have significant losses of revenue and earnings. To effectively manage cash inflows and outflows, the Healthcare Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Healthcare Sector Fund may also invest to some degree in money market instruments. The performance of the Healthcare Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Healthcare Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Oil & Gas Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Oil & Gas Sector Fund (“Oil & Gas Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Oil & Gas Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Oil & Gas Index. The Oil & Gas Sector Fund does not employ traditional methods of active investment management, which involves the buying and selling of securities based upon security analysis. Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Oil & Gas Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Oil & Gas Index in proportion to their market capitalization weighting in the Dow Jones U.S. Oil & Gas Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Oil & Gas Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Oil & Gas Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Oil & Gas Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code.In such cases, the excess weight of any security that will cause the Fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund.Because a small number of companies currently comprise a relatively large portion of the index, it currently is anticipated that the Fund will need to reallocate the excess weight of the largest securities in the Fund as described above.As a result, the performance of the smaller market capitalization companies in the Index will have a larger impact on Fund performance than they will have on the Index, and the Fund has a correspondingly greater risk of not attaining the desired correlation between Fund performance (before expenses) and the Index.In addition, while reallocation is necessary, the Fund may incur additional trading costs in connection with rebalancing the portfolio from time to time to effect the reallocations necessary to comply with the diversification requirements of the Internal Revenue Code. The Dow Jones U.S. Oil & Gas Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Oil & Gas sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).General problems of the energy industry include volatile fluctuations in price and supply of energy fuels, international politics, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments.Oil production and refining companies are subject to extensive federal, state and local environmental laws and regulations regarding air emissions and the disposal of hazardous materials.In addition, declines in U.S. crude oil production likely will lead to a greater world dependence on oil from OPEC nations, which may result in more volatile oil prices. To effectively manage cash inflows and outflows, the Oil & Gas Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Oil & Gas Sector Fund may also invest to some degree in money market instruments. The performance of the Oil & Gas Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Oil & Gas Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. JNL/Mellon Capital Management Technology Sector Fund Class A and B Investment Objective.The objective of the JNL/Mellon Capital Management Technology Sector Fund (“Technology Sector Fund”) is total return through capital appreciation and dividend income. Principal Investment Strategies.The Technology Sector Fund seeks to achieve its objective by utilizing a replication investment approach, called indexing, which attempts to replicate the investment performance of the Dow Jones U.S. Technology Index. The Technology Sector Fund does not employ traditional methods of active investment management, which involve the buying and selling of securities based upon security analysis.Indexing offers a cost-effective investment approach to gaining diversified market exposure over the long term.The Technology Sector Fund invests under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in the stocks in the Dow Jones U.S. Technology Index in proportion to their market capitalization weighting in the Dow Jones U.S. Technology Index.When replicating a capitalization-weighted index such as the Dow Jones U.S. Technology Index, portfolio turnover is reduced to what the index adds and deletes, rebalancing, contract owner contributions and withdrawals, and reinvestment of income.The Fund’s ability to achieve significant correlation with the performance of the Dow Jones U.S. Technology Index may be affected by changes in securities markets and changes in the composition of the Dow Jones U.S. Technology Index. The Fund will utilize the replication investment approach set forth above at all times except for circumstances in which the market capitalization weightings of the Index will violate the diversification requirements of the Internal Revenue Code.In such cases, the excess weight of any security that will cause the fund to be in violation of the diversification requirements will be allocated to the other securities in the Fund. The Dow Jones U.S. Technology Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Technology sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Index investing risk · Industry concentration risk · Market risk · Non-diversification risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The technology industry is among the fastest growing and fastest changing industries in the world.However, it is important to note that technology companies are generally subject to risks of rapidly changing technologies; short product life cycles; fierce competition; aggressive pricing and reduced profit margins; the loss of patent, copyright and trademark protections; cyclical market patterns; evolving industry standards and frequent new product introductions.Technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel.Technology company stocks, especially those which are Internet-related, have experienced extreme price and volume fluctuations that are often unrelated to their operating performance.Also, the stocks of many Internet companies sometimes have had exceptionally high price-to-earnings ratios with little or no earnings history. To effectively manage cash inflows and outflows, the Technology Sector Fund may maintain a cash position of up to 5% of net assets under normal circumstances primarily consisting of shares of money market mutual funds including an affiliated JNL Money Market Fund and investments in other investment companies (such as exchange traded funds) to the extent permitted under the 1940 Act.The Technology Sector Fund may also invest to some degree in money market instruments. The performance of the Technology Sector Fund depends on the Sub-Adviser’s ability to effectively implement the investment strategies of this Fund. In addition, the performance of the Fund depends on the Sub-Adviser’s abilities to effectively implement the investment strategies of the Fund. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Company risk · License termination risk · Limited management, trading cost and rebalance risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the JNL Variable Fund” section, for a description of these risks. The SAI has more information about the Technology Sector Fund’s authorized investments and strategies, as well as the risks and restrictions that may apply to them. More About the Funds Investment Objectives.The investment objectives and policies of each of the Funds are not fundamental and may be changed by the Board of Managers of the JNL Variable Fund, without interest holder approval. Performance.The performance information presented above for each of the Funds does not reflect the fees and charges imposed under the insurance contract for which the Funds serve as an investment option for the separate accounts of the issuing insurance company.For more information about the charges and performance see the Prospectus for the insurance contract. Certain of the Funds have adopted non-fundamental operating policies that require at least 80% of the Fund’s assets (net assets plus the amount of any borrowings for investment purposes) be invested, under normal circumstances, in securities of the type connoted by the name of the Fund. Although these 80% or greater requirements are non-fundamental operating policies that may be changed by the Board of Managers without interest holder approval, the Board of Managers has adopted a policy requiring not less than 60 days written notice be provided to interest holders, in the manner required by Rule 35d-1 under the 1940 Act, before the effective date of any change in such a policy by a Fund which is subject to that Rule. Temporary Defensive Positions and Large Cash Positions.In anticipation of, or in response to, adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or redemptions, or during the re-balance period, a Fund may temporarily hold all or a significant portion of its assets in cash, cash equivalents, affiliated and unaffiliated money market funds, or high quality debt instruments.A Fund reserves the right to invest without limitation in such instruments.During periods in which a Fund employs such a temporary defensive strategy or holds large cash positions, a Fund will not be pursuing, and will not achieve, its investment objective.Taking a defensive or large cash position may reduce the potential for appreciation of a Fund's portfolio and may affect a Fund’s performance. Portfolio Turnover. Portfolio turnover rates also may be increased by purchases or redemptions of a Fund’s shares, because of the need to invest new cash resulting from purchases of shares or the need to sell portfolio securities owned in order to meet redemption requests. Increased portfolio turnover necessarily results in correspondingly higher costs, which can include brokerage commissions, and other transaction costs on the sale of securities and reinvestment in other securities.The re-balance of certain of the Funds on an annual basis may also increase portfolio turnover. Additional Information About the Principal Investment Strategies, Other Investments and Risks of the JNL/Mellon Capital Management Funds (Other than Principal Risks).The JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, the JNL/Mellon Capital Management Global 15 Fund, the JNL/Mellon Capital Management 25 Fund, the JNL/Mellon Capital Management Select Small-Cap Fund, the JNL/Mellon Capital Management Nasdaq® 25 Fund, the JNL/Mellon Capital Management Value Line ® 30 Fund, the JNL/Mellon Capital Management DowSM Dividend Fund, the JNL/Mellon Capital Management S&P® 24 Fund, the JNL/Mellon Capital Management S&P® SMid 60 Fund, the JNL/Mellon Capital Management NYSE® International 25 Fund, the JNL/Mellon Capital Management JNL 5 Fund, the JNL/Mellon Capital Management JNL Optimized 5 Fund, and the JNL/Mellon Capital Management VIP Fund ( collectively, “JNL/MCM Funds”). It is generally not possible for the Sub-Adviser to purchase round lots (usually 100 shares) of stocks in amounts that will precisely duplicate the prescribed mix of securities.Also, it usually will be impossible for the JNL/MCM Funds to be 100% invested in the prescribed mix of securities at any time.To the extent that the JNL/MCM Funds are not fully invested, the interests of the interest holders may be diluted and total return may not directly track the investment results of the prescribed mix of securities.To minimize this effect, the Sub-Adviser generally attempts to maintain, to the extent practicable, a small cash position, ordinarily not more than 5% of net assets at all times.Normally, the only cash items held by the JNL/MCM Funds will be amounts expected to be deducted as expenses, amounts reserved for withdrawals and amounts too small to purchase additional round lots of the securities selected for the Funds’ portfolios. The Sub-Adviser attempts to replicate the percentage relationship of the stocks at the current percentage relationship (determined based on market value) when purchasing or selling stocks for the JNL/MCM Funds in response to cash inflows or outflows between Stock Selection Dates.This method of allocating purchases and sales of stocks based on the current percentage relationship of the stocks in the benchmark seeks to minimize the effect of such subsequent purchases and sales, and their timing, on the investment performance of the Fund. The percentage relationship among the stocks in the JNL/MCM Funds should therefore remain relatively stable between Stock Selection Dates.However, given the fact that the market price of each of the selected stocks will vary throughout the year, the value of the stock of each of the companies owned by the Fund, as compared to the total assets of the JNL/MCM Funds, will fluctuate during the year, above and below the proportions established on the previous Stock Selection Date. Section 817(h) of the Internal Revenue Code of 1986, as amended (“Code”), provides that, in order for a variable annuity contract that allocates funds to a Fund to qualify as an annuity contract, the Fund must be adequately diversified in accord with regulations issued under the Code. To be adequately diversified under current regulations, a Fund must have: (a) no more than 55% of the value of its total assets represented by any one investment; (b) no more than 70% of the value of its total assets represented by any two investments; (c) no more than 80% of its total assets represented by any three investments; and (d) no more than 90% of the value of its total assets represented by any four investments.The Sub-Adviser may depart from a JNL/MCM Fund’s investment strategy to the extent necessary to maintain compliance with these requirements. Corporate Reorganizations affecting securities held by the JNL/MCM Funds.If a portfolio company has a spin off, the Fund will retain the shares of the spin off until the next Stock Selection Date. If a portfolio company is merged into another company and is not the surviving company, the Fund will liquidate any shares it receives in the merger promptly and reinvest the proceeds and any cash distribution in the remaining portfolio companies in accordance with their respective investment percentages. If two portfolio companies in the same benchmark merge, the Fund will keep the resulting company in the portfolio in accordance with the combined weighting of the two companies prior to the merger.This may result in an increase or decrease in the number of securities held by each Fund. For Each of the JNL/Mellon Capital Management Sub-Advised Funds.The Sub-Adviser is a subsidiary of The Bank of New York Mellon Corporation, the owner of a number of asset managers and a diversified global financial institution.Through this ownership structure and through other entities owned by the Sub-Adviser’s direct and indirect owners, the Sub-Adviser has various financial industry affiliations.As a result of the business activities of the Sub-Adviser and its affiliates, the Sub-Adviser may be prohibited or limited from effecting transactions on behalf of the Fund due to rules in the marketplace in which the Sub-Adviser trades, foreign laws or the Sub-Adviser’s own policies and procedures.By way of illustration only, in certain cases, the Sub-Adviser may face trading limitations or prohibitions because of aggregation issues due to its relationships with affiliated investment advisory firms, position limits imposed by regulators or foreign laws such as mandatory takeover offer requirements (which it will need to avoid).However, if the Sub-Adviser cannot invest in a security directly, the Fund may, instead, invest in the relevant American Depositary Receipt (“ADR”).In any case, the Fund may invest in securities of affiliates of the Fund and the Sub-Adviser to the extent permissible under applicable U.S. laws and regulations. Derivatives. The Sub-Adviser may, but will not necessarily, utilize derivative and other instruments, such as options, futures contracts, forward contracts, warrants, indexed securities , swaps, and delayed-delivery securities, , for hedging, risk management, and to manage cash flows into and out of the Funds. Investments in derivative instruments involve special risks.In order to realize the desired results from the investment, the Fund’s Sub-Adviser must correctly predict price movements of the underlying asset during the life of the derivative.If the Sub-Adviser is incorrect in its predictions of such price movements, the Fund may achieve a result less favorable than if the derivative investment had not been made. The value of derivatives may rise or fall more rapidly than other investments, which may increase the volatility of the Fund depending on the nature and extent of the derivatives in the Fund’s portfolio.Additionally, if the Sub-Adviser uses derivatives in attempting to manage or “hedge” the overall risk of the Fund’s portfolio, the strategy might not be successful, for example, due to changes in the value of the derivatives that do not correlate with price movements in the rest of the portfolio. The Funds enter into certain kinds of derivative transactions that involve obligations to make future payments to third parties.These transactions include, but are not limited to, futures, forward contracts, swap contracts, the purchase of securities on a when issued or delayed delivery basis, or reverse repurchase agreements.In this connection, the Funds may be required to “set aside” or segregate liquid assets, or engage in other measures, to cover open derivatives positions, in accordance with federal securities laws, rules thereunder, or interpretations thereof, including positions that the SEC or its staff have taken.In such situations, the Funds set aside liquid assets on either of two bases.Where a derivatives contract does not require cash settlement, the Funds must set aside liquid assets on the basis of the contracts full notional value.Where a derivatives contract does require cash settlement, the Funds are permitted to set aside assets on the basis of daily marked-to-market net obligations (i.e., a Fund’s daily net liability or unrealized loss, if any), rather than the contract’s full notional value.In the latter situation, a fund may employ leverage to a greater extent than under the former situation.Each Fund reserves the right to change its procedures for setting aside assets in order to comply with any change in governing law, rules, interpretations, or SEC or SEC staff positions. Lending of Portfolio Securities.Each Fund may engage in securities lending. Securities lending involves the lending of securities owned by a Fund to financial institutions such as certain broker-dealers. The borrowers are required to secure their loans continuously with cash, cash equivalents, U.S. Government securities or letters of credit that meet certain guidelines. Cash collateral may be invested by a Fund in money market investments , and other short-term liquid investments. To the extent that cash collateral is so invested, such collateral will be subject to market depreciation or appreciation, and a Fund will be responsible for any loss that might result from its investment of the borrowers’ collateral. A Fund may lend its securities to increase its income. A Fund may, however, experience delay in the recovery of its securities or incur a loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund or becomes insolvent. There is also the risk that the price of the securities will increase while they are on loan and the collateral will not adequately cover their value. Recent Market Events.Over the last several years, domestic and international markets have experienced acute turmoil. This turmoil resulted in unusual and extreme volatility in the equity and debt markets, in the prices of individual securities and in the world economy. In addition, many governments throughout the world responded to the turmoil with a variety of significant fiscal and monetary policy changes, including but not limited to, direct capital infusions into companies, new monetary programs and dramatically lower interest rates. An unexpected or quick reversal of these policies could increase volatility in the equity and debt markets. These market conditions and continuing economic risks add significantly to the risk of short-term volatility in the Funds. Natural disasters and adverse weather conditions. Certain areas of the world historically have been prone to major natural disasters, such as hurricanes, earthquakes, typhoons, flooding, tidal waves, tsunamis, erupting volcanoes, wildfires or droughts, and have been economically sensitive to environmental events.Such disasters, and the resulting damage, could have a severe and negative impact on a Fund’s investment portfolio and, in the longer term, could impair the ability of issuers in which a Fund invests to conduct their businesses in the manner normally conducted.Adverse weather conditions may also have a particularly significant negative affect on issuers in the agricultural sector and on insurance companies that insure against the impact of natural disasters. Description of Indices.The portfolios of certain of the Funds consist of the common stocks of companies included in various indices.Except as previously described, the publishers of the indices have not granted the JNL Variable Fund or the investment adviser a license to use their respective indices.Except as previously described for the JNL/MCM Sector Funds, none of the Funds are designed or intended to result in investment returns that parallel or correlate with the movements in any particular index or a combination of indices and it is expected that their investment returns will not parallel or correlate with such movements.The publishers of the indices have not participated in any way in the creation of any of the Funds of the JNL Variable Fund or in the selection of stocks that are purchased or sold for the Funds.A description of certain of the indices is provided below.For additional information, please refer to Appendix A. Please note that prior to December 15, 2003, the JNL/MCM Sector Funds were not managed as index strategies. The Dow Jones Industrial Average.The stocks included in the DJIA are chosen by the editors of The Wall Street Journal as representative of the broad market and of American industry.The companies are major factors in their industries and their stocks are widely held by individuals and institutional investors. The Financial Times Ordinary Index.The FT30 Indexis comprised of 30 common stocks chosen by the editors of The Financial Times as representative of the British industry and commerce.This index is an unweighted average of the share prices of selected companies.These companies are highly capitalized and major factors in their industries.In addition, their stocks are widely held by individuals and institutional investors. The Hang Seng Index.The Hang Seng Index presently consists of 45 of the approximately 1,000 stocks currently listed on the Stock Exchange of Hong Kong Ltd. (“Hong Kong Stock Exchange”), and it includes companies intended to represent four major market sectors: commerce and industry, finance, properties and utilities.The Hang Seng Index is a recognized indicator of stock market performance in Hong Kong.It is computed on an arithmetic basis, weighted by market capitalization, and is therefore strongly influenced by stocks with large market capitalizations.The Hang Seng Index represents approximately 66% of the total market capitalization of the stocks listed on the Hong Kong Stock Exchange. The S&P 500 Index.Widely regarded as the standard for measuring large-capitalization U.S. stock market performance, the S&P 500 Index includes a representative sample of leading U.S. companies in leading industries.The S&P 500 Index consists of 500 stocks chosen for market size, liquidity and industry group representation.It is a market-value weighted index with each stock’s weight in the Index proportionate to its market value. The Nasdaq-100 Index. The Nasdaq-100 Index includes 100 of the largest domestic and international non-financial companies listed on The Nasdaq Stock Market based on market capitalization. The Index reflects companies across major industry groups including computer hardware and software, telecommunications, retail/wholesale trade and biotechnology. It does not contain financial companies including investment companies. Dow Jones Select Dividend IndexSM.The Dow Jones Select Dividend IndexSM consists of 100 dividend-paying stocks, weighted by their indicated annualized yield.Eligible stocks are selected from a universe of all dividend-paying companies in the Dow Jones U.S. Total Market IndexSM that have a non-negative historical five-year dividend-per-share growth rate, a five-year average dividend to earnings-per-share ratio of less than or equal to 60% and a three-month average daily trading volume of 200,000 shares. Value Line IndexÒ. The Value Line IndexÒ is an equal-weighted stock index containing 1,700 companies from the New York Stock Exchange, American Stock Exchange, Nasdaq and over-the-counter market.Of these 1,700 stocks, only 100 are given their #1 ranking for TimelinessTM, which measures Value Line’s view of their probable price performance during the next six to 12 months relative to others.Value LineÒ bases their rankings on various factors, including long-term trend of earnings, prices, recent earnings, price momentum, and earnings surprise. NYSE International 100 IndexSM.The NYSE International 100 IndexSM is an unmanaged index of the 100 largest non-U.S. stocks trading on the New York Stock Exchange.The NYSE International 100 IndexSM assumes that all dividends received during a year are reinvested on a daily basis. S&P 1000 IndexSM.The S&P 1000 is a combination of the S&P MidCap 400 (the most widely used index for mid-size companies) and the S&P SmallCap 600 (an index of 600 U.S. small-cap companies), where the S&P MidCap 400 represents approximately 70% of the index and S&P SmallCap 600 represents approximately 30% of the index. The Dow Jones U.S. Technology Index.The Dow Jones U.S. Technology Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Technology sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Health Care Index.The Dow Jones U.S. Health Care Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Health Care sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Financials Index.The Dow Jones U.S. Financials Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Financials sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Oil & Gas Index.The Dow Jones U.S. Oil & Gas Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Oil & Gas sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. The Dow Jones U.S. Consumer Services Index.The Dow Jones U.S. Consumer Services Index is a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Consumer Services sector by the Dow Jones U.S. Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones U.S. The Dow Jones U.S. Telecommunications Index.The Dow Jones U.S. Telecommunications Indexis a subset of the benchmark Dow Jones U.S. Total Market Index and is comprised of securities that are classified in the Telecommunications sector by the Dow Jones Industry Classification Benchmark.The classifications are determined by primary revenue source of each company and are reviewed annually by Dow Jones. Legislation.At any time after the date of the Prospectus, legislation may be enacted that could negatively affect the common stock in the Funds or the issuers of such common stock.Further, changing approaches to regulation may have a negative impact on certain companies represented in the Funds.There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Funds or will not impair the ability of the issuers of the common stock held in the Funds to achieve their business goals. GLOSSARY OF RISKS The following risks may apply to the Funds.Please consult the Summary Prospectus and Statutory Prospectus for applicable risks. Accounting risk– The Fund bases investment selections, in part, on information drawn from the financial statements of issuers. Financial statements may not be accurate and may reflect differing approaches, for example, of auditing and reporting standards, foreign and other jurisdictional requirements and affect the ability to identify appropriate investment opportunities. Company risk– Investments in U.S. and/or foreign traded equity securities may fluctuate more than the values of other types of securities in response to changes in a particular company’s financial conditions.For example, poor earnings performance of a company may result in a decline in its stock price. Currency risk– Currency exchange rates can be volatile and affected by a number of factors, such as the general economics of a country, the actions (or inaction) of U.S. and foreign governments or central banks, the imposition of currency controls, and speculation. The Fund accrues additional expenses when engaging in currency exchange transactions, and valuation of the Fund’s foreign securities may be subject to greater risk because both the price of the currency (relative to the U.S. dollar) and the price of the security may fluctuate with market and economic conditions. Emerging markets risk– Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.There may be government policies that restrict investment by foreigners, and a higher risk of a government taking private property.Low or nonexistent trading volume in securities of issuers may result in a lack of liquidity and in price volatility. Issuers in emerging markets typically are subject to greater risk of adverse changes in earnings and business prospects than are companies in developed markets.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. Foreign securities risk– These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developmentsIn addition, there may be less publicly available information and more volatile or less liquid markets. Investments in foreign securities could be affected by restrictions on receiving the investment proceeds from a foreign country, confiscatory foreign tax laws, and potential difficulties in enforcing contractual obligations. Transactions may be subject to less efficient settlement practices, including extended clearance and settlement periods. Foreign accounting may be less revealing than U.S. accounting practices and regulation may be inadequate or irregular. Growth investing risk– Growth stocks can perform differently from the market as a whole or other types of stocks.Growth stocks are generally priced based on future or anticipated earnings, and may be more expensive relative to their earnings or assets.As a result of forward-looking growth and revenue expectations, growth stocks tend to be more sensitive to changes in their earnings, contributing to their volatility. Index investing risk– The indexing strategy does not attempt to manage volatility, use defensive strategies, or reduce the effects of any long-term periods of poor stock performance.Market fluctuations can cause the performance of an index to be significantly influenced by a handful of companies.Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, performance may sometimes be lower than funds that actively invest in stocks that comprise the index.As a result of index sampling the securities selected will not provide investment performance matching that of the Index.The correlation between the Fund and index performance may be affected by the Fund’s expenses the index doesn’t have, changes in securities markets, changes in the composition of the index, the size of the portfolio, the timing of purchases and redemptions of the Fund’s shares, and the costs and investment effects of reallocating a portion of the portfolio to comply with the diversification requirements under the Internal Revenue Code. Industry concentration risk– Companies within an industry are often faced with the same economic conditions, government regulations, availability of basic resources or supplies, or other events that affect that industry, and their common stock may react similarly and move in unison to these and other market conditions.As a result, stocks in which the Fund invests may be more volatile, and carry greater risk of adverse developments affecting many of the Fund’s holdings, than a mixture of stocks of companies from a wide variety of industries. Investment strategy risk–The Adviser or Sub-Adviser uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by the Adviser or Sub-Adviser in using these investment strategies may not produce the returns expected by the Adviser or Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. Investment value style risk–The returns from a certain investment style may trail returns from the overall stock market.Value funds typically emphasize stocks whose prices are below-average in comparison to earnings and book value, although they may yield above-average dividends.A value stock may not increase in price if other investors fail to recognize the company’s value or the factors that are expected to increase the price of the security do not occur. In the past, over the long-term, the growth and value stock categories have had similar returns; however, each category sometimes outperforms the other for longer periods of time. Companies that may be considered out of favor, particularly companies emerging from bankruptcy, may tend to lose value more quickly in periods of anticipated economic downturns, may have difficulty retaining customers and suppliers and, during economic downturns, may have difficulty paying their debt obligations or finding additional financing. License termination risk– The Fund relies on licenses from a third party that permit the use of the intellectual property of such party in connection with its name and/or investment strategies.The license may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor.Accordingly, a license may have a significant effect on the future operation of the Fund, including the need to change the investment strategy. Limited management, trading cost and rebalance risk– The Fund’s strategy of investing according to criteria applied on each Stock Selection Date prevents responding to market fluctuations, or changes in the financial condition or business prospects of the selected companies, between Stock Selection Dates.As compared to other funds, this could subject the Fund to more risk if one of the selected stocks declines in price or if certain sectors of the market, or economy, experience downturns.The strategy may also prevent taking advantage of trading opportunities available to other funds. Liquidity risk– Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at an advantageous time or price or achieve its desired level of exposure to a certain sector .Liquidity risk arises, for example, from small average trading volumes, trading restrictions, or temporary suspensions of trading.The Fund’s/Underlying Fund’s principal investment strategy that involvessmall-cap securities, large positions relative to market capitalization, foreign securities, derivatives, or securities with substantial market and/or credit risk will tend to have the exposure to liquidity risk.Small capitalization companies and companies domiciled in emerging markets pose greater liquidity and volatility risks of price fluctuations. Liquidity risk may also refer to the risk that the Fund will not be able to pay redemption proceeds within the allowable time period because of unusual market conditions, an unusually high volume of redemption requests, or other reasons. To meet redemption requests, the Fund may be forced to sell securities at an unfavorable time and/or under unfavorable conditions. The liquidity of floating rate loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual floating rate loans. For example, if the credit quality of a floating rate loan unexpectedly declines significantly, secondary market trading in that floating rate loan can also decline for a period of time. During periods of infrequent trading, valuing a floating rate loan can be more difficult and buying and selling a floating rate loan at an acceptable price can be more difficult and delayed. Difficulty in selling a floating rate loan can result in a loss. Market risk – Stock market risk refers to the fact that stock (equities) prices typically fluctuate more than the values of other types of securities, typically in response to changes in the particular company’s financial condition and factors affecting the market in general.Over time, the stock market tends to move in cycles, with periods when stock prices rise, and periods when stock prices decline. A slower-growth or recessionary economic environment could have an adverse effect on the price of the various stocks held by the Fund. Consequently, a broad-based market drop may also cause a stock’s price to fall. Bond market risk generally refers to credit risk and interest rate risk.Credit risk is the actual or perceived risk that the issuer of the bond will not pay the interest and principal payments when due.Bond value typically declines if the issuer’s credit quality deteriorates.Interest rate risk is the risk that interest rates will rise and the value of bonds will fall.A broad-based market drop may also cause a bond’s price to fall. Securities may also decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the securities markets, such as competitive conditions.In addition, the markets may not favor a particular kind of security, such as dividend-paying securities, and may not favor equities or bonds at all. Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely than those of larger, more established companies.Mid-capitalization companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general.Securities of such issuers may lack sufficient market liquidity to effect sales at an advantageous time or without a substantial drop in price. Non-diversification risk– The Fund is “non-diversified.” Under a definition provided by the 1940 Act, non-diversified funds may invest in fewer securities, or in larger proportions of the securities of single companies or industries.If these securities were to decline in value, there could be a substantial loss of the investment.In addition, because of the investment strategies, the Fund may hold a smaller number of issuers than if it were “diversified.”With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Small cap investing risk – Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones.Small cap may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general.Many small capitalization companies may be in the early stages of development.Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. Utility industry concentration risk – A Fund may considered to be concentrated in the utility industry.General problems of such issuers include risks of increases in fuel and other operating costs; restrictions on operations and increased costs and delays as a result of environmental, nuclear safety and other regulations; regulatory restrictions on the ability to pass increasing wholesale costs along to the retail and business customer; energy conservation; technological innovations which may render existing plants, equipment or products obsolete; the effects of local weather, maturing markets and difficulty in expanding to new markets due to regulatory and other factors; natural or man-made disasters; difficulty obtaining adequate returns on invested capital; the high cost of obtaining financing during periods of inflation; difficulties of the capital markets in absorbing utility debt and equity securities; and increased competition.In addition, taxes, government regulation, international politics, price and supply fluctuations, and volatile interest rates and energy conservation may cause difficulties for utilities.Many of such issuers have been experiencing certain of these problems in varying degrees. Utility companies are subject to extensive regulation at the federal and state levels in the United States.The value of utility company securities may decline as a result of changes to governmental regulation controlling the utilities industry.Adverse regulatory changes could prevent or delay utilities from passing along cost increases to customers, which could hinder a utility’s ability to meet its obligations to its suppliers.In 2001, two California public utilities were threatened with involuntary bankruptcy proceedings by their creditors, and one of these utilities filed a voluntary petition for relief under Chapter 11 of the U.S. Bankruptcy Code of 1978.Furthermore, regulatory authorities, which may be subject to political and other pressures, may not grant future rate increases, or may impose accounting or operational policies, any of which could affect a company's profitability and the value of its securities.In addition, federal, state and municipal governmental authorities may review existing, and impose additional, regulations governing the licensing, construction and operation of nuclear power plants. MANAGEMENT OF THE JNL VARIABLE FUND Under Delaware law and the JNL Variable Fund’s Certificate of Formation and Operating Agreement, the management of the business and affairs of the JNL Variable Fund is the responsibility of the Board of Managers of the JNL Variable Fund. Investment Adviser Jackson National Asset Management, LLCSM (“JNAM” or the “Adviser”), 1 Corporate Way, Lansing, Michigan 48951, is the investment adviser to the JNL Variable Fund and provides the JNL Variable Fund with professional investment supervision and management.The Adviser is registered with the SEC under the Investment Advisers Act of 1940, as amended (“1940 Act”).The Adviser is a wholly owned subsidiary of Jackson National Life Insurance Company (“Jackson”), which is in turn wholly owned by Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. The Adviser has selected Mellon Capital as Sub-Adviser to manage the investment and reinvestment of the assets of the Funds.The Adviser monitors the compliance of the Sub-Adviser with the investment objectives and related policies of each Fund and reviews the performance of the Sub-Adviser and reports periodically on such performance to the Board of Managers of the JNL Variable Fund. As compensation for its services, the Adviser receives a fee from the JNL Variable Fund computed separately for each Fund.The fee for each Fund is stated as an annual percentage of the net assets of the Fund.The fee, which is accrued daily and payable monthly, is calculated on the basis of the average net assets of each Fund.Once the average net assets of a Fund exceed specified amounts, the fee is reduced with respect to such excess. Each of the Funds is obligated to pay the Adviser the following fees: Assets Annual Rate $0 to $50 million 0.34% $50 to $100 million 0.31% $100 to $750 million 0.28% Over $750 million 0.27% A discussion regarding the Board of Managers’ basis for approving the advisory agreement is available in the Fund’s Semi-Annual Report dated June 30, 2010. Investment Sub-Adviser Mellon Capital, a Delaware corporation and an investment adviser registered with the U.S. Securities and Exchange Commission (“ SEC ”) under the 1940 Act, is the Sub-Adviser for each Fund.Mellon Capital’s address is 50 Fremont Street, Suite 3900, San Francisco, California 94105. Mellon Capital is a wholly owned indirect subsidiary of The Bank of New York Mellon Corporation, a publicly traded financial holding company. Under the terms of the Sub-Advisory Agreement between Mellon Capital and the Adviser, Mellon Capital manages the investment and reinvestment of the assets of each Fund, subject to the oversight and supervision of the Adviser and the Board of Managers of the JNL Variable Fund.Mellon Capital formulates a continuous investment program for each Fund consistent with its investment objectives and policies outlined in this Prospectus.Mellon Capital implements such programs by purchases and sales of securities and regularly reports to the Adviser and the Board of Managers of the JNL Variable Fund with respect to the implementation of such programs. Mellon Capital supervises and manages the investment portfolio of the Fund and directs the purchase and sale of the Fund’s investment securities.Mellon utilizes teams of investment professionals acting together to manage the assets of the Fund.The team meets regularly to review portfolio holdings and to discuss purchase and sale activity.The teams adjust holdings in the portfolio as they deem appropriate in the pursuit of the Fund’s investment objectives. The individual members of the team who are jointly and primarily responsible for the day-to-day management of the Fund’s portfolio are: Karen Q. Wong, CFA is a Managing Director, Equity Portfolio Management at Mellon Capital.Ms. Wong joined Mellon Capital in 2000 as an associate portfolio manager.In 2001 she was promoted to a senior associate, in 2003 to an assistant vice president, in 2004 to a vice president and in 2006 to a director.Ms. Wong heads a team of portfolio managers covering domestic and international passive equity funds.Ms. Wong holds a M.B.A. from San Francisco State University.Ms. Wong has 11 years of investment experience.Ms. Wong is a member of the CFA Institute and the CFA Society of San Francisco. Richard A. Brown, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2002.Mr. Brown holds an M.B.A. from California State University at Hayward.Mr. Brown joined Mellon Capital in 1995 as senior associate portfolio manager, was promoted to Vice President in 1998, and to his current position in 2002.Mr. Brown heads a team of portfolio managers covering domestic and international passive equity funds.Mr. Brown has 15 years of investment experience. Mr. Brown is a member of CFA Institute, formerly the Association for Investment Management and Research (“AIMR”), and the CFA Society of San Francisco.Mr. Brown has been a manager of the Fund since its inception. Thomas Durante, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2000.Mr. Durante holds a B.A. degree from Fairfield University in Accounting.Mr. Durante has 28 years of investment experience, and 10 years at Mellon Capital Management.Mr. Durante heads a team of portfolio managers covering domestic and international index portfolios.He is responsible for the refinement and implementation of the equity portfolio manager process.Prior to joining Mellon Equity Associates, LLP, he worked in the fund accounting department for Dreyfus.Mr. Durante is a member of the CFA Institute and the CFA Society of Pittsburgh.Mr. Durante has been a manager of the Fund since 2010. Ms. Wong, Mr. Brown, and Mr. Durante review trades proposed by the portfolio managers, review and monitor accounts, and approve corporate action responses for all domestic and international equity indexing funds. Karen Wong, and Richard Brown, and Mr. Thomas Durante play equal roles with respect to the management of the Fund and each has the authority to approve transactions to the Fund.There are no limits on the team members’ roles. As compensation for its services, Mellon Capital receives a fee from the Adviser computed separately for each Fund, stated as an annual percentage of the net assets of such Fund.The SAI contains a schedule of the management fees the Adviser currently is obligated to pay Mellon Capital out of the advisory fee it receives from each Fund. The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed, and ownership of securities in the Fund. A discussion regarding the Board of Managers’ basis for approving the sub-advisory agreement is available in the Fund’s Semi-Annual Report dated June 30, 2010. The Adviser and the JNL Variable Fund, together with other investment companies of which the Adviser is investment adviser, have been granted an exemption from the SEC that allows the Adviser to hire, replace or terminate unaffiliated Sub-Advisers with the approval of the Board of Managers, but without the approval of shareholders.The order also allows the Adviser to materially amend a sub-advisory agreement with unaffiliated Sub-Advisers with the approval of the Board of Managers, but without shareholder approval.Under the terms of the exemption, if a new Sub-Adviser is hired by the Adviser, shareholders in the affected Fund will receive information about the new Sub-Adviser within 90 days of the change.The order allows the Funds to operate more efficiently and with greater flexibility.The shareholders approved the application of this order to the Funds at a meeting held on December 1, 2003. The Adviser provides the following oversight and evaluation services to the Funds, including, but not limited to the following: · Performing initial due diligence on prospective Sub-Advisers for the Funds; · Monitoring the performance of Sub-Advisers; · Communicating performance expectations to the Sub-Advisers; and · Ultimately recommending to the Board of Managers whether a Sub-Adviser’s contract should be renewed, modified or terminated. The Adviser does not expect to recommend frequent changes of Sub-Advisers.Although the Adviser will monitor the performance of the Sub-Advisers, there is no certainty that any Sub-Adviser or Funds will obtain favorable results at any given time. ADMINISTRATIVE FEE In addition to the investment advisory fee, each Fund pays to JNAM (“Administrator”) an Administrative Fee.Each Fund, except the JNL/Mellon Capital Management Global 15 Fund and JNL/Mellon Capital Management NYSE® International 25 Fund, pays the Administrator an Administrative Fee of 0.15% of the average daily net assets of each Fund.The JNL/Mellon Capital Management Global 15 Fund and JNL/Mellon Capital Management NYSE® International 25 Fund pay the Administrator an Administrative Fee of 0.20% of the average daily net assets of the each Fund.In return for the Administrative Fee, the Administrator provides or procures all necessary administrative functions and services for the operation of the Funds.In addition, the Administrator, at its own expense, arranges for legal, audit, fund accounting, custody (except overdraft and interest expense), printing and mailing, a portion of the Chief Compliance Officer costs and all other services necessary for the operation of each Fund.Each Fund is responsible for trading expenses including brokerage commissions, interest and taxes, and other non-operating expenses.Each Fund is also responsible for registration fees, licensing costs, directors and officers insurance and the fees and expenses of the disinterested Managers and of independent legal counsel to the disinterested Managers (categorized as “Other Expenses” in the fee tables). CLASSES OF SHARES Effective December 15, 2003, the JNL Variable Fund has adopted a multi-class plan pursuant to Rule 18f-3 under the 1940 Act.Under the multi-class plan, each Fund has two classes of interests (Class A and Class B), except the JNL/Mellon Capital Management DowSM 10 Fund, the JNL/Mellon Capital Management S&P® 10 Fund, and the JNL/Mellon Capital Management Global 15 Fund have one class of shares.The outstanding shares of all Funds as of that date have been redesignated ClassA shares. The Class A interests of each Fund will be subject to a Rule 12b-1 fee equal to 0.20% of the Fund’s average daily net assets attributable to Class A interests.Class B interests will not be subject to the Rule 12b-1 fee. Under the multi-class structure, the Class A and Class B interests of each Fund represent interests in the same portfolio of securities and will be substantially the same except for “class expenses.”The expenses of each Fund will be borne by each Class of interests based on the net assets of the Fund attributable to each Class, except that class expense will be allocated to the appropriate Class.“Class expenses” will include any distribution or administrative or service expense allocable to that Class, pursuant to the Rule 12b-1 Plan described below, and any other expense that JNAM determines, subject to ratification or approval by the Board, to be properly allocable to that Class, including: (i)printing and postage expenses related to preparing and distributing to the shareholders of a particular Class (or contract owners of variable contracts funded by shares of such Class) materials such as prospectuses, shareholder reports , and (ii) professional fees relating solely to one Class. RULE 12b-1 PLAN The Board of Managers of JNL Variable Fund, including all of the Independent Managers, approves, at least annually, the continuation of the Rule 12b-1 Plan (“Plan”) in connection with the Board’s adoption of a multi-class plan authorizing Class A and Class B interests.Under the Plan, each Fund will pay a Rule 12b-1 fee at an annual rate of up to 0.20% of the Fund’s average daily net assets attributed to Class A interests, to be used to pay or reimburse distribution and administrative or other service expenses with respect to Class A interests.Jackson National Life Distributors LLC (“JNLD”), as principal underwriter, to the extent consistent with existing law and the Plan, may use the Rule 12b-1 fee to reimburse fees or to compensate broker-dealers, administrators, or others for providing distribution, administrative or other services. Current interest holders of each Fund, who will become Class A interest holders of the Fund, must approve the Plan before it becomes effective for that Fund. INVESTMENT IN FUND INTERESTS Interests in the Funds are currently sold to separate accounts of Jackson, 1 Corporate Way, Lansing, Michigan 48951, and Jackson NY, 2900 Westchester Avenue, Purchase, New York 10577, to fund the benefits under certain variable annuity and variable life contracts (“Contracts”), and other regulated investment companies.An insurance company purchases interests in the Funds at net asset value (“NAV”) using premiums received on Contracts issued by the insurance company.Purchases are effected at NAV next determined after the purchase order, in proper form, is received by the Funds’ transfer agent.There is no sales charge.Interests in the Funds are not available to the general public directly. The NAV per interest (share) of each Fund is determined by the Adviser at the close of regular trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time) each day that the New York Stock Exchange is open. The NAV per interest may not be calculated on days determined by the Board of Managers. The NAV per interest is calculated by adding the value of all securities and other assets of a Fund, deducting its liabilities, and dividing by the number of interests outstanding.Generally, the value of exchange-listed or -traded securities is based on their respective market prices, bonds are valued based on prices provided by an independent pricing service and short-term debt securities are valued at amortized cost, which approximates market value.The Board of Managers has adopted procedures pursuant to which the Adviser may determine, subject to Board verification, the “fair value” of a security for which a current market price is not available. A Fund may invest in securities primarily listed on foreign exchanges and that trade on days when the Fund does not price its interests.As a result, a Fund’s NAV may change on days when shareholders are not able to purchase or redeem the Fund’s interests. Because the calculation of a Fund’s NAV does not take place contemporaneously with the determination of the closing prices of the majority of foreign portfolio securities used in the calculation there exists a risk that the value of foreign portfolio securities will change after the close of the exchange on which they are traded, but before calculation of the Fund’s NAV (“time–zone arbitrage”).Accordingly, the Variable Fund’s procedures for pricing of portfolio securities also authorize the Adviser, subject to verification by the Board, to determine the fair value of such securities for purposes of calculating a Fund’s NAV .The Adviser will “fair value” the international securities in the Funds if it determines that a “significant event” has occurred subsequent to the close of trading in such securities on the exchanges or markets on which they principally are traded, but prior to the time of a Fund’s NAV calculation.A significant event is one that can be expected materially to affect the value of such securities.Certain specified percentage movements in U.S. equity market indices are deemed under the Variable Fund’s pricing procedures to be a “significant event.”A “significant event” affecting multiple issuers might also include, but is not limited to, a substantial price movement in other securities markets, an announcement by a governmental, regulatory or self-regulatory authority relating to securities markets, political or economic matters, or monetary or credit policies, a natural disaster such as an earthquake, flood or storm, or the outbreak of civil strife or military hostilities. Accordingly, on any day when such specified percentage movements in U.S. equity market indices occur, the Adviser will adjust the closing prices of all foreign securities held in any Fund’s portfolio, based upon an adjustment factor for each such security provided by an independent pricing service, in order to reflect the fair value of such securities for purposes of determining a Fund’s NAV . When fair-value pricing is employed, the securities prices used to calculate a Fund’s NAV may differ from quoted or published prices for the same securities. These procedures seek to minimize the opportunities for “time zone arbitrage” in Funds that invest all or substantial portions of their assets in foreign securities, thereby seeking to make those Funds significantly less attractive to “market timers” and other investors who might seek to profit from time zone arbitrage and seeking to reduce the potential for harm to other Fund investors resulting from such practices.However, these procedures may not completely eliminate opportunities for time zone arbitrage, because it is not possible to predict in all circumstances whether post-closing events will have a significant impact on securities prices. All investments in the Funds are credited to the interest holder’s account in the form of full and fractional shares of the designated Funds (rounded to the nearest 1/1000 of a share).The Funds do not issue interest certificates. MARKET TIMING POLICY Fund shares may only be purchased by separate accounts of Jackson and an affiliated insurance company, by those insurance companies themselves and other regulated investment companies. The interests of the Fund’s long-term shareholders may be adversely affected by certain short-term trading activity by other contract owners invested in separate accounts of Jackson and an affiliated insurance company that invest in the Fund. Such short-term trading activity, when excessive, has the potential to interfere with efficient portfolio management, generate transaction and other costs, dilute the value of Fund shares held by long-term shareholders and have other adverse effects on the Fund.This type of excessive short-term trading activity is referred to herein as “market timing.”The Funds are not intended as vehicles for market timing.The Board of Managers of JNL Variable Fund has adopted the policies and procedures set forth below with respect to frequent trading of Fund shares. The Funds, directly and through its service providers, and the insurance company and qualified retirement plan service providers (collectively, “service providers”) with the cooperation of the insurance companies takes various steps designed to deter and curtail market timing. For example, regarding round trip transfers, redemptions by a shareholder from a sub-account investing in the Fund is permitted; however, once a complete or partial redemption has been made from a sub-account that invests in a Fund, through a sub-account transfer, shareholders will not be permitted to transfer any value back into that sub-account (and corresponding Fund) within fifteen (15) calendar days of the redemption. We will treat as short-term trading activity any transfer that is requested into a sub-account that was previously redeemed within the previous fifteen (15) calendar days, whether the transfer was requested by the shareholders or a third party authorized by the shareholder. See the Separate Account Prospectus for the contract that describes Jackson’s anti-market timing policies and procedures. The rights of the Separate Accounts to purchase and redeem shares of a Fund are not affected by any Fund anti-market timing policies if they are not in violation of the Separate Accounts anti-market timing policies and procedures. In addition to identifying any potentially disruptive trading activity, the Board of Managers of JNL Variable Fund have adopted a policy of “fair value” pricing to discourage investors from engaging in market timing or other excessive trading strategies in the international Fund.The Funds’ “fair value” pricing policy applies to all Funds where a significant event (as described above) has occurred.The Funds’ “fair value” pricing policy is described under “Investment in Fund Interests” above. The practices and policies described above are intended to deter and curtail market timing in the Fund.However, there can be no assurance that these policies, together with those of Jackson, its affiliated insurance company, and any other insurance company that may invest in the Funds in the future, will be totally effective in this regard. The Funds rely on Jackson and its affiliated insurance company to take the appropriate steps, including daily monitoring of separate account trading activity, to further deter market timing.If they are ineffective, the adverse consequences described above could occur. DISCLOSURE OF PORTFOLIO SECURITIES A description of the Fund’s policies and procedures relating to disclosure of portfolio securities is available in the Fund’s Statement of Additional Information and at www.jackson.com. REDEMPTION OF FUND INTERESTS A separate account redeems interests in the Funds to make benefit or withdrawal payments under the terms of its Contracts.Redemptions are processed on any day on which the JNL Variable Fund and New York Stock Exchange are open for business and are effected at net asset value next determined after the redemption order, in proper form, is received. The JNL Variable Fund may suspend the right of redemption only under the following unusual circumstances: • When the New York Stock Exchange is closed (other than weekends and holidays) or trading is restricted; • When an emergency exists, making disposal of portfolio securities or the valuation of net assets not reasonably practicable; or • During any period when the SEC has by order permitted a suspension of redemption for the protection of shareholders. TAX STATUS General The JNL Variable Fund is a limited liability company formed under the Delaware Limited Liability Company Act (“Act”).JNL Variable Fund consists of two types of Funds for tax purposes:(i)Disregarded Entity Funds, and (ii)Regulated Investment Company Funds.Under the Act, the assets of any one Fund are not chargeable with liabilities of any other Fund. Disregarded Entity Funds A disregarded entity is an entity that is treated as an entity not separate from its single owner (Jackson, pursuant to variable insurance contracts).As a limited liability company whose interests are sold only to Jackson Separate Accounts, the JNL Variable Fund and its Disregarded Entities are ignored as separate entities for federal tax purposes. Regulated Investment Company Funds Each Regulated Investment Company Fund intends to qualify as a “Regulated Investment Company” under Subchapter M of the Internal Revenue Code of 1986, as amended,(the “Code”).Each Regulated Investment Company Fund intends to distribute all of its net investment income and net capital gains to its owners and, therefore, will not be required to pay any federal income or excise taxes. The interests in each Regulated Investment Company Fund are owned by one or more separate accounts of Jackson and Jackson NY that hold such interests pursuant to variable annuity and variable life insurance contracts and by various funds of the JNL Series Trust, which are regulated investment companies under Subchapter M of the Code.Each Regulated Investment Company Fund is treated as a separate corporation for purposes of the Code.Therefore, the assets, income and distributions of each Regulated Investment Company Fund are considered separately for purposes of determining whether or not the Regulated Investment Company Fund qualifies as a regulated investment company. Contract Owners Because the shareholders of each Regulated Investment Company Fund are separate accounts of variable insurance contracts, qualified and unqualified retirement plans, there are no tax consequences to those shareholders for buying, holding, exchanging and selling shares of the Funds.Distributions from the Regulated Investment Company Funds are not taxable to those shareholders.However, owners of Contracts should consult the applicable Account Prospectus for more detailed information on tax issues related to the Contracts. Internal Revenue Code Diversification Requirements The Regulated Investment Company Funds intend to comply with the diversification requirements currently imposed by the Internal Revenue Code and U.S. Treasury regulations thereunder, on separate accounts of insurance companies as a condition of maintaining the tax deferred status of the Contracts issued by separate accounts of Jackson and Jackson NY.The Sub-Advisory Agreement requires the Funds to be operated in compliance with these diversification requirements.The Sub-Adviser may depart from the investment strategy of a Fund only to the extent necessary to meet these diversification requirements.See the SAI for more specific information. FINANCIAL HIGHLIGHTS The following table provides selected per interest data for one share of each Fund.The information does not reflect any charges imposed under a variable insurance contract.If charges imposed under a variable contract were reflected, the returns would be lower.You should refer to the appropriate variable insurance contract Prospectus regarding such charges. The information below has been derived from financial statements audited by KPMG LLP, an independent registered public accounting firm, and should be read in conjunction with the financial statements and notes thereto, together with the report of KPMG LLP thereon, in the Annual Report. [to be filed by amendment] JNL Variable Fund Financial Highlights Increase (Decrease) from Investment Operations (e) Supplemental Data Ratio of Net Investment Period Ended Net Asset Value Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Distributions from Net Investment Income Distributions from Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return (b) Net Assets, End of Period (in thousands) Portfolio Turnover Ratio of Expenses toAverage Net Assets(c) Income Loss) to Average NetAssets (c) JNL/Mellon Capital Management Dow 10 Fund Class A 12/31/2010 $ 8.03
